EXHIBIT 10.74


PURCHASE AND SALE AGREEMENT
Division Crossing and Halsey Crossing
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made effective as of
November 29, 2010 (the “Effective Date”), by and between PDC COMMUNITY CENTERS
L.L.C., a Delaware limited liability company (“Seller”), and RETAIL OPPORTUNITY
INVESTMENTS CORPORATION, a Delaware corporation (“Purchaser”).  In consideration
of the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:
 
1.           PURCHASE AND SALE.  Subject to and in accordance with the terms and
conditions set forth in this Agreement, Purchaser shall purchase from Seller and
Seller shall sell to Purchaser, all of Seller’s right, title and interest in and
to the following property (collectively, the “Property”):
 
1.1           (a) those certain parcels of real estate commonly known as
Division Crossing in Portland, Oregon, and legally described in attached
Exhibit A-1, together with any and all hereditaments, privileges, development
rights, easements, and all other rights appurtenant thereto (collectively, the
“Division Land”);  and (b) that certain Ground Lease dated as of June 1, 1989,
by and between Aldo Rossi, as landlord (the “Ground Lessor”), and Seller’s
predecessor in interest, as tenant (the “Ground Lease”), with respect to those
certain parcels of real estate commonly known as Halsey Crossing in Gresham,
Oregon, and legally described in attached Exhibit A-2, together with any and all
hereditaments, privileges, development rights and easements belonging thereto
(collectively, the “Halsey Land”; the Division Land and the Halsey Land are
collectively referred to as the “Land”);
 
1.2           all buildings, structures, improvements, fixtures, machinery,
equipment and furnishings located on the Land (collectively, the “Improvements”;
the Land and the Improvements are collectively referred to as the “Real
Property”; the Division Land and the Improvements thereon are collectively
referred to as the “Division Real Property” and the Halsey Land and the
Improvements thereon are collectively referred to as the “Halsey Real
Property”);
 
1.3           all leases other than the Ground Lease, occupancy agreements and
license agreements affecting the Real Property or any part thereof, as of the
Effective Date, together with any New Leases (as hereinafter defined) which do
not require Purchaser’s consent or to which Purchaser has consented pursuant to
Section 9.3.1 (the “Leases”);
 
1.4           all furniture, furnishings, fixtures, equipment and other tangible
personal property, if any, owned by Seller, located in or on the Real Property
and used solely in connection therewith (the “Tangible Personal Property”);
 
1.5           all maintenance, service, leasing, brokerage, advertising and
other like contracts and agreements with respect to the ownership and operation
of the Real

 
 

--------------------------------------------------------------------------------

 
Property or any portion thereof (excluding contracts affecting other properties
in addition to the Real Property) listed on the attached Exhibit C, together
with any new contracts which do not require Purchaser’s consent or to which
Purchaser consented pursuant to Section 9.3.2 (the “Service Contracts”), except
as expressly set forth to the contrary in this Agreement.  Notwithstanding the
foregoing, Purchaser shall be required at Closing to assume Seller’s obligations
under any Service Contract that requires payment of a termination fee or that
requires a notice period prior to termination;
 
1.6           all intangible property, permits, licenses, approvals, guarantees
and warranties pertaining exclusively to the Real Property and in each case used
solely in connection with the ownership and operation of the Real Property (the
“Intangibles”); and
 
1.7           those documents, if any, set forth on Schedule 1.7 attached hereto
(the “Other Agreements”).
 
Those documents referenced in Sections 1.3, 1.5, and 1.7 are collectively
referred to in this Agreement as the “Mall Agreements”.  Notwithstanding
anything set forth herein to the contrary, the term “Property” expressly
excludes (i) all property owned by tenants or other users or occupants of the
Real Property, (ii) all rights with respect to any refund of taxes applicable to
any period prior to the Closing Date (as defined in Section 4 below), (iii) all
rights to any insurance proceeds or settlements for events occurring prior to
Closing (subject to Section 5 below), (iv) all of Seller’s interest in cash,
securities, lender deposits and reserves and accounts receivable (except to the
extent Seller receives proration therefor), (v) financial data with respect to
the Property for the period prior to the Closing (provided that Purchaser shall
be entitled to copies of the same with respect to the Property), and (vi) the
names “General Growth”, “GGP”, “Rouse”, and any derivation or combination
thereof, and Seller shall retain all of the property and rights referenced in
the foregoing clauses (ii) through (vi).  The property referenced in the
foregoing clauses (i) through (vi) is referred to as the “Excluded
Property.”  The Mall Agreements and the Intangibles that require third party
consent to assign shall only be assigned from Seller to Purchaser in the event
Seller has received the written consent from such third party prior to the
Closing Date.  In the event Purchaser identifies a required consent and requests
Seller to obtain the same, Seller agrees to use reasonable efforts to obtain any
such identified consents; provided, however, Seller shall not be required to
incur any out of pocket expense in connection with the procurement of any such
consent.   In the event Seller is unable to obtain any such consent or Purchaser
does not request Seller to pursue a required consent and Seller does not
otherwise obtain the same, the applicable Mall Agreement or Intangible shall not
be assigned to Purchaser, the exhibits to the applicable closing and conveyance
documents shall be revised accordingly, and such Mall Agreement or Intangible
shall be included as part of the Excluded Property.
 
2.           PURCHASE PRICE.  The total consideration to be paid by Purchaser to
Seller for the Property is EIGHTEEN MILLION FIFTY THOUSAND and No/100 Dollars
($18,050,000.00) (the “Purchase Price”), subject to prorations and adjustments
as hereinafter
 

 
 
2 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

set forth.  The Purchase Price shall be allocated $11,025,000.00 to Division
Real Property and $7,025,000.00 to Halsey Real Property.
 
2.1           Earnest Money.  Within one (1) business day after the Effective
Date, Purchaser shall deliver to Stewart Title Guaranty Company, 2 North LaSalle
Street, Suite 1400, Chicago, Illinois 60602, Attn: Chris Cameron (“Escrow
Agent”) an amount equal to Five Hundred Thousand and No/100 Dollars
($500,000.00) (the “Initial Earnest Money”) to be received pursuant to the
Escrow Agreement attached hereto as Exhibit D.  If Purchaser does not terminate
this Agreement pursuant to Section 8.1 below, then Purchaser shall deliver to
Escrow Agent an additional amount equal to Five Hundred Thousand and No/100
Dollars ($500,000.00) (the “Additional Earnest Money”) within one (1) business
days after the expiration of the Due Diligence Period (as defined in
Section 8.1), so that the total deposit held by Escrow Agent (exclusive of
interest earned thereon) shall equal One Million and No/100 Dollars
($1,000,000.00).  The Initial Earnest Money and the Additional Earnest Money,
together with any interest earned thereon and net of investment costs, are
referred to in this Agreement as the “Earnest Money.” The Earnest Money shall be
invested as Seller and Purchaser so direct.  Any and all interest earned on the
Earnest Money shall be reported to Purchaser’s federal tax identification
number.  Except as expressly set forth herein to the contrary, the Earnest Money
shall become nonrefundable upon the expiration of the Due Diligence Period if
Purchaser does not notify Seller in writing on or before the expiration of the
Due Diligence Period that Purchaser elects to terminate the
transaction.  Notwithstanding the prior sentence, if the transaction fails to
close because of Seller’s default under this Agreement or failure of a condition
precedent to Purchaser’s obligations to close, the Earnest Money shall be
returned to Purchaser.  If the transaction closes in accordance with the terms
of this Agreement, then Escrow Agent shall deliver the Earnest Money to Seller
at Closing as payment toward the Purchase Price.  The parties shall promptly
direct Escrow Agent to deliver the Earnest Money in accordance with this
Agreement.
 
2.2           Cash Balance.  At Closing, Purchaser shall pay to Seller the
Purchase Price, less the Earnest Money, plus or minus the prorations described
in this Agreement (such amount, as adjusted, being referred to as the “Cash
Balance”).  Purchaser shall deposit the Cash Balance into escrow with Escrow
Agent, by federal funds wire transfer, so such deposit is received by Escrow
Agent no later than the close of business on the business day prior to the
Closing Date, to enable Escrow Agent to pay the Cash Balance to Seller by
10 a.m. Central Standard Time on the Closing Date by federal funds wire
transferred to an account designated by Seller in writing, and Escrow Agent
shall be jointly instructed by Seller and Purchaser to make such disbursement by
such time and date.
 
3.           EVIDENCE OF TITLE.  Purchaser hereby acknowledges that prior to the
Effective Date, Seller has delivered to Purchaser (a) those title commitments
and/or policies listed on Exhibit F attached hereto (the “Existing Title
Reports”) and (b) the most recent existing surveys of the Real Property in
Seller’s possession, if any (the “Surveys”).
 
3.1           Purchaser acknowledges that prior to the Effective Date, Seller
has delivered to Purchaser a commitment (the “Title Commitment”) for an ALTA
Owner’s
 
 
 
3 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

Title Insurance Policy with extended coverage, if available, covering Seller’s
interest in and to the Division Real Property in the amount of $11,025,000, and
an ALTA Leasehold Title Insurance Policy with extended coverage, if available,
covering Seller’s interest in and to the Ground Lease and the Halsey Real
Property in the amount of $7,025,000, each issued by Stewart Title Guaranty
Company (the “Title Insurer”), naming Purchaser as the insured thereunder (the
“Title Policy”).  As used herein, “Permitted Exceptions” shall mean those
exceptions which are more fully described on Exhibit E attached hereto and other
exceptions which become Permitted Exceptions pursuant to this
Section 3.  Purchaser may, if it so elects and at its sole cost and expense,
arrange for the preparation of a current survey (or updates of the Surveys) with
respect to the Real Property (the “Updated Survey”), provided that the same is
received prior to the expiration of the Due Diligence Period.  Purchaser shall
cause copies of the Updated Survey (and any updates thereto) to be delivered to
Seller concurrently with their delivery to Purchaser.  As used herein, “Title
and Survey” shall mean, individually and collectively as the context may
require, the Existing Title Reports, the Surveys, the Title Commitment, and the
Updated Survey.
 
3.2           If the Title and Survey (or any update to any of the foregoing)
discloses any matter which is not a Permitted Exception, Purchaser shall have
until the expiration of the Due Diligence Period (the “Title Review Period”) to
notify Seller in writing that it disapproves of any such matter (each a “Title
Defect”); provided, however, that with respect to Liquidated Defects (as
hereinafter defined), Purchaser shall be deemed to have objected to the
same.  Any matter disclosed on the Title and Survey (or any update to any of the
foregoing) which is not a Permitted Exception to which Purchaser does not object
in the manner set forth in this Section 3.2 (other than Liquidated Defects, with
respect to which Purchaser shall be deemed to have objected), shall constitute
Permitted Exceptions.  Seller shall have five (5) business days after the
receipt of such written notice to notify Purchaser in writing that Seller (at
its sole option, except Seller shall be obligated to cure Liquidated Defects)
shall, on or prior to the Closing Date, cure or remove the Title Defect or
obtain an endorsement to Purchaser’s title insurance policy insuring over the
Title Defect.  At Seller’s option, upon written notice to Purchaser at least
three (3) business days prior to the scheduled Closing Date, the Closing Date
shall be extended as necessary to afford Seller the opportunity to cure, remove
or insure over any such Title Defect, but not to exceed seven (7) days’
delay.  Seller’s failure to deliver such written notice within such five (5)
business day period shall be deemed Seller’s election not to cure or remove such
Title Defect, except Seller shall be obligated to cure Liquidated
Defects.  Notwithstanding the preceding sentence, Seller shall be obligated, at
Closing, at Seller’s sole cost and expense, to cause the Title Insurer to remove
from, or insure over on, the Title Policy, or bond over, any mortgage or deed of
trust made by Seller, any tax liens relating to unpaid taxes owed by Seller
which are due and payable, any mechanics’ liens based on a written agreement of
Seller with the party which has filed such lien, and any judgment liens against
Seller (collectively, “Liquidated Defects”), and Seller shall have the right at
Closing to use a portion of the Purchase Price to cure and remove such
Liquidated Defects.  If Seller elects not to cure or remove, or cannot cure or
remove, any such Title Defect, then Seller shall have no liability to Purchaser
therefor, but Purchaser may terminate this Agreement upon written notice to
Seller within five (5) days after the expiration of such five (5) business day
period and the
 

 
 
4 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

Earnest Money will be promptly returned to Purchaser and, neither Purchaser nor
Seller shall have any further rights or obligations hereunder except for those
obligations which expressly survive termination; provided, however, that if
Seller fails to cure and remove any Liquidated Defects, Purchaser may elect to
proceed to Closing and deduct from the Purchase Price the amount necessary to
cure and remove such Liquidated Defects.  If Purchaser fails to deliver such
written notice within such five (5)-day period, then Purchaser shall be deemed
to have agreed to take title subject to such Title Defects with no reduction in
the Purchase Price (except as otherwise herein provided with respect to
Liquidated Defects).  Any new matters with respect to the Property set forth in
any update of the Title and Survey first received after the expiration of the
Title Review Period which are not Permitted Exceptions, which were not known to
Purchaser, and which would have a material, adverse effect on the use of the
Property as currently operated or materially adversely impact the value or
marketability of title may be objected to by Purchaser, provided that Purchaser
notifies Seller within five (5) business days of Purchaser’s receipt of the
applicable update that it disapproves such new matters, in which event the same
shall also constitute Title Defects and Seller and Purchaser shall adhere to the
same procedures set forth in this Section 3.2 with respect thereto as if such
Title Defects had been raised during the Title Review Period.
 
4.           CLOSING.  The closing of the transaction contemplated by this
Agreement (the “Closing”) shall occur on December 22, 2010, or on such other
date as the parties may hereafter agree (such day being sometimes referred to as
the “Closing Date”), through escrow at the Chicago office of Escrow Agent or
such other location as the parties may agree; provided, however, if Seller fails
to deliver to Purchaser on or before December 17, 2010, executed Tenant Estoppel
Certificates (as that term is defined in Section 8.2.1) from Tenants occupying
at least 60 percent of the occupied gross leasable area of the Division Real
Property and 60 percent of the occupied gross leasable area of the Halsey Real
Property, and the executed Ground Lease Estoppel Certificate, as that term is
defined in Section 8.2.2 (collectively, the “Early Closing Condition”), then
Purchaser shall have the right to extend the Closing Date (with respect to the
entire Property) to January 7, 2011 by providing written notice thereof to
Seller on or before December 17, 2010, in which event, the tenant estoppel
percentage requirements of Section 8.2.1 shall apply.  In addition, if Seller
has not obtained the Ground Lease Release (as defined in Section 8.2.2) on or
before December 17, 2010, then Seller shall have the right to extend the Closing
Date (with respect to the entire Property) to January 7, 2011 by providing
written notice thereof to Purchaser on or before December 17, 2010.
 
4.1           Seller’s Closing Deliveries. At Closing, Seller shall execute or
cause to be executed (as necessary) and deliver to Purchaser (either through
escrow or as otherwise provided below) each of the following:
 
(a)           a special warranty deed or equivalent local form, substantially in
the form of Exhibit G-1 attached hereto, conveying the Division Real Property to
Purchaser, duly executed by Seller;
 
(b)           counterparts of an Assignment and Assumption of Ground Lease in
the form of Exhibit G-2 attached hereto, assigning Seller’s right, title, and
 

 
 
5 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

interest in, to and under the Ground Lease to Purchaser, duly executed by Seller
(the “Ground Lease Assignment”);
 
(c)           a Quitclaim Deed for Improvements, substantially in the form of
Exhibit G-3 attached hereto, quitclaiming to Purchaser all right, title, and
interest of Seller in the Halsey Real Property Improvements duly executed by
Seller;
 
(d)           counterparts of an Assignment and Assumption of Leases in the form
of Exhibit S attached hereto (the “Assignment of Leases”);
 
(e)           counterparts of a General Assignment and Assumption of Seller’s
interest in the Service Contracts, the Intangibles and the Other Agreements in
the form of Exhibit T attached hereto (the “General Assignment”);
 
(f)           the original Tenant Estoppel Certificates, the original Seller
Tenant Estoppel Certificate (if applicable), and the original Ground Lessor
Estoppel Certificate, all fully executed;
 
(g)           a bill of sale in the form of Exhibit O attached hereto, conveying
the Tangible Personal Property to Purchaser;
 
(h)           one original notice letter to tenants, substantially in the form
attached hereto as Exhibit H;
 
(i)           one original notice letter to each Service Contract vendor,
substantially in the form attached hereto as Exhibit I;
 
(j)           Seller’s certificate of non-foreign status, in the form attached
hereto as Exhibit J;
 
(k)           counterparts of the Closing Statement (as defined in Section 4.3
below);
 
(l)           such transfer tax forms as are required by law, if any (“Transfer
Documents”);
 
(m)           to the extent not addressed in clauses (e) or (f), above, one
original notice letter to each party to any Mall Agreement, substantially in the
form attached hereto as Exhibit R;
 
(n)           an affidavit of Seller as to debts and liens in form mutually
acceptable to Seller and the Title Insurer which shall permit the Title Insurer
to issue the Title Policy without exception for (i) any unpaid indebtedness or
leases (other than Permitted Exceptions), and (ii) mechanic’s and materialman’s
liens, executed by Seller; and
 

 
 
6 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

(o)           such authorizing documents of Seller as shall be reasonably
required by the Title Insurer to evidence Seller’s authority to consummate the
transactions contemplated by this Agreement.
 
The Closing Statement may be signed in facsimile or .pdf counterparts on the
Closing Date.  Within five (5) business days following the Closing Date, to the
extent available, Seller shall deliver to Purchaser the original (or copies, if
Seller does not have originals) Mall Agreements, and all plans and
specifications, licenses and permits pertaining to the Property (all of which,
to the extent at the Property, shall be left at the Property, and if not at the
Property, shall be delivered to such address as Purchaser may elect).
 
4.2           Purchaser’s Closing Deliveries.  At Closing Purchaser shall
execute or cause to be executed (as necessary) and deliver or cause to be
delivered to Seller each of the following:
 
(a)           counterparts of the Ground Lease Assignment;
 
(b)           counterparts of the Assignment of Leases;
 
(c)           counterparts of the General Assignment;
 
(d)           counterparts of the Closing Statement;
 
(e)           the Transfer Documents (if any);
 
(f)           the Cash Balance; and
 
(g)           such evidence of Purchaser’s due formation, valid existence, good
standing, power, authority, authorization and due execution and delivery as the
Title Insurer or Escrow Agent may reasonably request.
 
4.3           Closing Prorations and Adjustments.  The provisions of this
Section 4.3 shall survive the Closing for a period of one (1) year.  Seller
shall prepare a statement of the prorations and adjustments required by this
Agreement (the “Closing Statement”), and submit it to Purchaser for approval as
far in advance of the Closing Date as commercially reasonable, but in any event,
at least two (2) business days prior to the Closing Date.  The items listed
below are to be equitably prorated or adjusted as of 12:01 A.M. local time at
the Real Property on the Closing Date, it being understood that for purposes of
prorations and adjustments, Purchaser shall be deemed the owner of the Property
on such day and Seller shall be deemed the owner of the Property prior to such
day.
 
4.3.1           Taxes.  Real estate and personal property taxes and assessments
and other state, county and municipal taxes (other than transfer taxes), charges
and assessments (collectively, “Real Estate Taxes”) for the Current Tax Year (as
hereinafter defined) shall be prorated.  The current fiscal year of the
applicable taxing authority in which the Closing Date occurs is referred to in
this Section 4.3.1 as the “Current Tax Year.”  Real Estate Taxes for any Current
Tax Year
 

 
 
7 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

shall be prorated on a per diem basis based upon the number of days in such
Current Tax Year prior to the Closing Date (which shall be allocated to Seller)
and the number of days in such Current Tax Year from and after the Closing Date
(which shall be allocated to Purchaser).  Seller shall provide Purchaser with a
credit for all Real Estate Taxes with respect to tax years prior to the Current
Tax Year which are not yet due and payable, if any.  To the extent that Seller
has paid, prior to Closing, Real Estate Taxes for any Current Tax Year, such
Real Estate Taxes shall be prorated between Seller and Purchaser at the
Closing.  If the current tax bill is not available at Closing, then the
proration shall be made on the basis of the most recent ascertainable tax
bill.  Any taxes paid at or prior to Closing shall be prorated based upon the
amounts actually paid.  If taxes and assessments for the Current Tax Year have
been determined but have not been paid before Closing, Seller shall be charged
and Purchaser credited at Closing with an amount equal to that portion of such
taxes and assessments which relates to the period on and before the date of
Closing, and Purchaser shall pay the taxes and assessments prior to the same
becoming delinquent.  Purchaser hereby indemnifies, protects, defends and holds
Seller, its constituent members or partners, subsidiaries, parent companies and
affiliates, and each of their respective directors, managers, trustees,
officers, employees and agents, and each of their successors and assigns (the
“Seller Indemnified Parties”), harmless from and against any and all claims,
actions, suits, demands, losses, damages, liabilities, obligations, judgments,
settlements, awards, penalties, costs or expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) that any or all of Seller
or the Seller Indemnified Parties actually suffer and incur as a result of the
failure by Purchaser to timely pay such taxes and assessments.
 
4.3.2           Rent.
 
(a)           Base Rent.  The “minimum” or “base” rent payable by tenants under
the Leases for the calendar month in which the Closing occurs shall be prorated
on the basis of the number of days of such month prior to the Closing Date
(which shall be allocated to Seller) and from and after the Closing Date (which
shall be allocated to Purchaser).  However, there shall be no proration of any
such rent which is delinquent as of the Closing Date.  Rather, Purchaser shall
cause any such delinquent rent for the period prior to Closing to be remitted to
Seller if, as and when collected, subject to the priorities hereinafter set
forth.  All rents received by Seller (except rents received by Seller from a
delinquent tenant against which Seller has commenced an action, which shall be
applied against delinquent rents owed to Seller from such tenant) or Purchaser
following the Closing Date shall be applied first to rents for the period
following the Closing, second to rents for the month in which the Closing
occurs, and third to delinquent rents for the period prior to the Closing.  At
Closing, Seller shall deliver to Purchaser a schedule of all such delinquent
rent.  Purchaser shall include the amount of delinquent rent in the bills
submitted to the tenants in question after the Closing and shall use reasonable
efforts to collect the same, provided that Purchaser shall in no
 

 
 
8 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

event be required to threaten or seek termination of any Lease as a result of
any such rent delinquency.  Notwithstanding anything contained herein to the
contrary, Seller shall retain the right after Closing to take such actions as it
elects to collect delinquent rents, provided that Seller shall not be entitled
to file or threaten to file any eviction or forcible entry and unlawful detainer
action against any Tenant or seek or threaten termination of any Lease in
connection with any action brought by Seller with respect thereto.  Amounts
received by Purchaser or Seller after Closing and owing to the other party under
this Section 4.3.2(a) shall be promptly remitted to the other party.
 
(b)           Percentage Rent.  Overage or percentage rents (“Percentage Rents”)
which are payable with respect to any period ending prior to the Closing Date or
which have been accrued prior to the Closing Date shall not be apportioned as of
the Closing Date.  In lieu thereof, such amounts shall be apportioned, after the
Closing Date, so that the amount thereof under each of the Leases to which
Seller shall be entitled, as finally determined, shall be the entire amount
thereof with respect to any fiscal period ending prior to the Closing Date, and,
for the applicable fiscal period in which Closing occurs, an amount which bears
the same ratio to the total Percentage Rents as the number of days in such
fiscal period which have elapsed prior to the Closing Date bears to the total
number of days in such fiscal period.  At the Closing, Seller shall deliver to
Purchaser a schedule setting forth in reasonable detail the amount of Percentage
Rents collected for the portion of the applicable fiscal period through the
Closing Date.  Following the Closing, Purchaser shall use reasonable efforts to
collect any Percentage Rents which belong to Seller, and shall remit the same to
Seller promptly upon their receipt.  All Percentage Rents collected by Seller or
Purchaser with respect to the fiscal period in which Closing occurs shall be
applied in the same ratio as Seller and Purchaser are entitled pursuant to this
Section 4.3.2(b).  Purchaser shall promptly deliver to Seller a copy of each
bill relating to Percentage Rents submitted to tenants.  Notwithstanding
anything contained herein to the contrary, Seller shall retain the right after
Closing to take such actions as it elects to collect delinquent rents, provided
that Seller shall not be entitled to file or threaten to file any eviction or
forcible entry and unlawful detainer action against any Tenant or seek or
threaten termination of any Lease in connection with any action brought by
Seller with respect thereto.
 
4.3.3           Costs Relating to New Leases.  Any tenant improvement costs,
tenant inducement costs, leasing commissions or other leasing costs paid or
payable pursuant to any New Lease entered into in accordance with Section 9.3.1
below, and for which Purchaser has consented in writing or is deemed to have
consented in accordance with Section 9.3.1 below, shall be the responsibility of
Purchaser, and to the extent Seller has paid any of the same prior to Closing,
Seller shall receive a credit therefor from Purchaser at the Closing.
 

 
 
9 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

4.3.4           Security Deposits.  Purchaser shall receive a credit at Closing
in the amount of any unapplied cash security deposits under the Leases.  In
addition, Seller shall assign and deliver to Purchaser at Closing any and all
letters of credit and other instruments held by Seller as security deposits
under Leases and cause such letters of credit to identify Purchaser as the named
beneficiary thereunder.
 
4.3.5           Utilities.  Water, electric, telephone and all other utility and
fuel charges, fuel on hand (at cost plus sales tax), and any other payments to
utility companies shall be prorated outside of Escrow.  If possible, utility
prorations will be handled by final meter readings on the Closing Date.  If
final readings are not possible, or if any such charges are not separately
metered, such charges will be prorated based on the most recent period for which
costs are available.  After the Closing, Seller shall have the sole right to
receive any refundable cash or other deposits posted by Seller or Seller’s
predecessor in interest with utility companies servicing the Property, and
Purchaser waives any rights with respect to such deposits.
 
4.3.6           Service Contracts.  Amounts due and prepayments under the
Service Contracts shall be prorated.
 
4.3.7           Fees Payable.  License and permit fees, and similar fees and
expenses of operation shall be prorated.
 
4.3.8           Tenant Inducement Costs and Leasing Commissions.  Purchaser
shall be responsible for the payment of all of the following Tenant Inducement
Costs (as hereinafter defined) and leasing commissions: (a) those specifically
identified as Purchaser’s obligation on Exhibit K attached hereto; (b) those set
forth in a Lease existing as of the date hereof which have not yet been paid and
are not yet payable on the Effective Date and which relate to any renewal or
expansion of any Lease occurring after the Effective Date; and (c) those set
forth in Section 4.3.3 above (collectively, “Purchaser Commissions”).  Seller
shall be responsible for the payment of all of the following Tenant Inducement
Costs and leasing commissions: (i) those specifically identified as Seller’s
obligation on Exhibit K; and (ii) those set forth in a Lease existing as of the
date hereof which, pursuant to such Lease, are payable prior to the Closing Date
or relate to the term of any Lease or the renewal or expansion of any Lease that
occurred prior to the Effective Date and which are not included within
Purchaser’s obligations on Exhibit K (collectively, “Seller Commissions”).  For
purposes hereof, the term “Tenant Inducement Costs” shall mean any payments
required under a Lease to be paid by the landlord thereunder to or for the
benefit of the tenant thereunder which is in the nature of a tenant inducement,
including specifically, without limitation, tenant improvement costs, tenant
allowances, lease buyout costs (other than those accruing as a result of a
buyout option executed by Purchaser after the Closing Date, which buyout costs
shall be Purchaser’s sole and exclusive responsibility), moving, design,
refurbishment and club membership allowances, but specifically excluding legal
fees or loss of income resulting from any free rental period (it being agreed
that Seller shall bear the loss resulting from any free
 
 
 
10 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
rental period until the date of Closing and that Purchaser shall bear such loss
from and after the Closing Date).  If, as of the date of Closing, Seller shall
have paid any Tenant Inducement Costs or leasing commissions for which Purchaser
is responsible pursuant to this Section 4.3.8, Seller shall be credited at
Closing with an amount equal to such Tenant Inducement Costs and leasing
commissions.  If, as of the date of Closing, Seller shall not have paid any
Tenant Inducement Costs or leasing commissions for which Seller is responsible
to have paid prior to the date of Closing in accordance with the provisions of
this Section 4.3.8, Purchaser shall be credited at Closing with an amount equal
to such Tenant Inducement Costs and leasing commissions and Purchaser shall
assume the obligation to pay the same following Closing.  Seller hereby
indemnifies, protects, defends and holds Purchaser, its constituent members or
partners, subsidiaries, parent companies and affiliates, and each of their
respective directors, managers, trustees, officers, employees and agents, and
each of their successors and assigns (the “Purchaser Indemnified Parties”),
harmless from and against any and all Losses that any or all of Purchaser or the
Purchaser Indemnified Parties actually suffers and incurs as a result of the
failure by Seller to timely pay or discharge any of the Seller Commissions
(except to the extent Purchaser receives a credit therefore
hereunder).  Purchaser hereby indemnifies, protects, defends and holds Seller
and the Seller Indemnified Parties harmless from and against all Losses that any
or all of Seller or the Seller Indemnified Parties actually suffers or incurs as
a result of the failure by Purchaser to timely pay or discharge any of the
Purchaser Commissions.
 
4.3.9           Ground Lease.  Amounts payable by Seller under the Ground Lease
shall be prorated.
 
4.3.10           Other Items.  All other items customarily apportioned in
connection with the sale of similar properties similarly located shall be
prorated.
 
If any item of income or expense set forth in this Section 4.3 is subject to
final adjustment after Closing, then Seller and Purchaser shall make, and each
shall be entitled to, an appropriate reproration to each such item promptly when
accurate information becomes available.  Any amounts due from one party to the
other as a result of such reproration shall be paid promptly in cash to the
party entitled thereto.  Seller and Purchaser hereby covenant and agree to make
available to each other for review such records as are necessary to complete
such reprorations.  The foregoing provisions of this Section 4.3 shall survive
the Closing for a period of one (1) year.
 
4.4           Tenant Reimbursements.  Certain tenants under the Leases are
currently paying Seller certain amounts (referred to herein as “Tenant
Reimbursements”) based on Seller’s estimates for real estate taxes and
assessments, common area maintenance, operating expenses and similar expenses
(collectively, “Tenant Reimbursable Expenses”).
 
4.4.1           For the Calendar Year 2011 and Thereafter.  At Closing, Tenant
Reimbursements payable by tenants under the Leases for the calendar month in
 

 
 
11 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
which the Closing occurs shall be prorated on the basis of the number of days of
such month prior to the Closing Date (which shall be allocated to Seller) and
the number of days in such period including and after the Closing Date (which
shall be allocated to Purchaser).  However, there shall be no proration of any
such Tenant Reimbursements which are delinquent as of Closing.  Rather,
Purchaser shall cause any such delinquent Tenant Reimbursements for the period
prior to Closing to be remitted to Seller if, as and when collected by
Purchaser, subject to the priorities hereinafter set forth.  At closing Seller
shall deliver to Purchaser a schedule of all such delinquent Tenant
Reimbursements.  Purchaser shall include the amount of delinquent Tenant
Reimbursements in the bills submitted to the tenants in question after Closing
and shall use reasonable efforts to collect the same, provided that Purchaser
shall in no event be required to seek or threaten termination of any Lease as a
result of any such rent delinquency.  Notwithstanding anything contained herein
to the contrary, Seller shall retain the right after Closing to take such
actions as it elects to collect such delinquencies, provided that Seller shall
not be entitled to file or threaten to file any eviction or forcible entry and
unlawful detainer action against any Tenant or seek or threaten termination of
any Lease in connection with any action brought by Seller with respect
thereto.  Delinquent Tenant Reimbursements received after Closing shall be
allocated first to the month in which Closing occurs, second, to delinquent
amounts owed to Seller and third, to delinquent amounts owed to Purchaser.
 
The proration of monthly Tenant Reimbursements made at the time of Closing, with
respect to Tenant Reimbursements for the year of Closing, as provided above,
shall be final; provided, however, such finality is not intended to affect the
parties’ respective rights and obligations with respect to the collection and
allocation of delinquent payments, as more fully provided above.  If the Closing
occurs on or after January 1, 2011, any annual (or other periodic)
reconciliations to be undertaken after Closing between the landlord and the
tenants pertaining to such Tenant Reimbursements for such year shall be
undertaken solely by Purchaser, as landlord, at its sole cost and expense, and
Seller have no obligation to participate therein or to pay any amount due as a
result of any such reconciliations, nor shall Seller have the right to collect
or receive any amount collectible as a result of any such reconciliations;
provided, however, that Seller shall furnish to Purchaser all information
reasonably required by Purchaser to enable Purchaser to conduct such
reconciliations with the tenants of the Property, including all Tenant
Reimbursements collected by Seller during the year of Closing, and all expenses
paid by Seller in such year to which such Tenant Reimbursements apply.
 
4.4.2           For 2010 and All Prior Calendar Years.  Seller shall be
responsible for the reconciliation with tenants of Tenant Reimbursements and
Tenant Reimbursable Expenses for 2010 and all calendar years prior to 2010.  If
the amount of Tenant Reimbursements collected by Seller for such years is less
than the greater of (a) the amount of Tenant Reimbursable Expenses paid by
Seller for such period or (b) the amount which Seller is entitled to recover
under the terms of the Leases, then Seller shall be entitled to bill such
tenants and retain any such amounts due from tenants, and, at Seller’s request,
Purchaser shall reasonably
 

 
 
12 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
assist in such recoveries at no third party costs to Purchaser, and Seller shall
have the right to take any legal action after Closing to collect such amounts,
provided that Seller shall not be entitled to threaten or file any legal action
to terminate or seek termination of any Lease in connection with any action
brought by Seller with respect thereto.  If the amount of Tenant Reimbursements
collected by Seller for such calendar year exceeds the greater of (i) the amount
of Tenant Reimbursable Expenses paid by Seller with respect to such period or
(ii) the amount which Seller is entitled to recover under the terms of the
Leases, then, to the extent required under the terms of the Leases, Seller shall
remit such excess amounts to the applicable tenants.  In connection with the
foregoing, Seller shall be permitted to make and retain copies of all leases and
all billings concerning Tenant Reimbursements for such years, and Purchaser
covenants and agrees to provide Seller with reasonable access to the books and
records pertaining to such Tenant Reimbursements, and to otherwise reasonably
cooperate with Seller (at no third party cost to Purchaser) for the purpose of
enabling Seller to adequately respond to any claim by tenants for reimbursement
of Tenant Reimbursements previously paid by such tenants.  If the Closing occurs
on or before December 31, 2010, then any annual (or other periodic)
reconciliations to be undertaken after Closing between landlord and the tenants
pertaining to Tenant Reimbursements for such year, shall be undertaken solely by
Seller, as landlord, at its sole cost and expense, and Purchaser shall have no
obligation to participate therein or to pay any amount due as a result of any
such reconciliations, nor shall Purchaser have the right to collect or receive
any amount collectible as a result of any such reconciliations; provided,
however, that Purchaser shall furnish to Seller all information reasonably
required by Seller to enable Seller to conduct such reconciliations with the
tenants of the Property, including all Tenant Reimbursements collected by
Purchaser during 2010, if any, and all expenses paid by Purchaser in such year
to which such Tenant Reimbursements apply.
 
4.4.3           Survival.  The provisions of this Section 4.4 shall survive the
Closing for a period of one (1) year.
 
4.5           Total Operating Expense Payments.  Certain tenants under the
Leases are currently paying Seller fixed amounts each month for total operating
expenses (the “TOE Payments”).  The TOE Payments payable by tenants under the
Leases for the calendar month in which the Closing occurs shall be prorated on
the basis of the number of days of such month prior to the Closing Date (which
shall be allocated to Seller) and from and after the Closing Date (which shall
be allocated to Purchaser).  However, there shall be no proration of any such
TOE Payment which is delinquent as of the Closing Date.  Rather, Purchaser shall
cause any such delinquent TOE Payment for the period prior to Closing to be
remitted to Seller if, as and when collected, subject to the priorities
hereinafter set forth.  All TOE Payments received by Seller (except TOE Payments
received by Seller from a delinquent tenant against which Seller has commenced
an action, which shall be applied against delinquent TOE Payments owed to Seller
from such tenant) or Purchaser following the Closing Date shall be applied first
to TOE Payments for the period following the Closing, second to TOE Payments for
the month in which the Closing occurs, and third to delinquent TOE Payments for
the period prior to


 
 
13 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
the Closing.  At Closing, Seller shall deliver to Purchaser a schedule of all
such delinquent TOE Payments.  Purchaser shall include the amount of delinquent
TOE Payments in the bills thereafter submitted to the tenants in question after
the Closing and shall use reasonable efforts to collect the same, provided that
Purchaser shall in no event be required to seek or threaten termination of any
Lease as a result of any such rent delinquency.  Notwithstanding anything
contained herein to the contrary, Seller shall retain the right after Closing to
take such actions as it elects to collect delinquent TOE Payments, provided that
Seller shall not be entitled to file or threaten to file any eviction or
forcible entry and unlawful detainer action against any Tenant or seek or
threaten termination of any Lease in connection with any action brought by
Seller with respect thereto.  Amounts received by Seller or Purchaser after
Closing and owing to the other party under this Section 4.5 shall be promptly
remitted to the other party.  The provisions of this Section 4.5 shall survive
the Closing for a period of one (1) year.
 
4.6           Reservation of Rights to Contest.  Notwithstanding anything to the
contrary contained in this Agreement, Seller reserves the right to meet with
governmental officials and to contest any reassessment  or assessment of the
Property or any portion thereof and to attempt to obtain a refund for any taxes
previously paid for any tax year prior to the Current Tax Year.  Seller shall
retain all rights with respect to any refund of taxes applicable to any period
prior to the Closing Date (and if requested by Seller from time to time,
Purchaser shall assign such right to Seller pursuant to such assignments as
Seller may reasonably request) and, at Seller’s request, Purchaser shall
reasonably cooperate in any such proceeding at no third-party cost to Purchaser.
 
4.7           Transaction Costs.  Purchaser shall pay for the following closing
and other transaction costs: (a) all title insurance costs and fees, including
fees for the Title Commitment, the Title Policy (except for the cost of a
standard ALTA owner’s title policy of insurance in the amount of the Purchase
Price), endorsements and any loan policy charges, including, without limitation,
any endorsements required by Purchaser’s lender, (b) all recording charges,
(c) all costs incurred in connection with obtaining an Updated Survey, and
(d) one-half of all escrow fees.  Seller shall pay for the cost of a standard
ALTA owner’s title policy of insurance in the amount of the Purchase Price, all
recording fees necessary to remove any title encumbrances other than the
Permitted Exceptions, and one-half of all escrow fees.  Seller and Purchaser
shall each be responsible for the fees of their respective attorneys and other
professional advisors.  Purchaser shall pay all transfer and recordation
taxes.  Any other transaction costs for which responsibility is not expressly
set forth in this Agreement shall be paid by the party incurring such costs.
 
4.8           Reprorations.  Notwithstanding anything contained herein to the
contrary, all reprorations contemplated by this Agreement shall be completed
within one (1) year of Closing.  The provisions of this Section 4.8 shall
survive the Closing for a period of one (1) year.
 
5.           CASUALTY LOSS AND CONDEMNATION.  If, prior to Closing, the
Property, or any part thereof shall be condemned or destroyed or damaged by fire
or other casualty, Seller shall promptly so notify Purchaser.  In the event of a
material loss (hereinafter defined),
 


 
 
14 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
Purchaser shall have the option to terminate this Agreement by giving Seller
notice within fifteen (15) days of the date of Seller’s notice of such
condemnation, destruction or damage (but no later than the Closing).  If the
condemnation, destruction or damage does not result in a material loss, then
Seller and Purchaser shall consummate the transaction contemplated by this
Agreement notwithstanding such condemnation, destruction or damage.  If the
transaction contemplated by this Agreement is consummated, Purchaser shall be
entitled to receive (and Seller shall assign to Purchaser) subject to the rights
of the Ground Lessor under the Ground Lease any condemnation proceeds or
proceeds of insurance under all policies of insurance applicable to the
destruction or damage of the Property (including rent loss insurance to the
extent applicable to rents which were to have been paid after the Closing),
together with a credit in the amount of any deductible (and if prior to Closing
Seller has incurred any costs to repair any of the same, Seller shall receive a
credit from Purchaser for such costs at Closing), and Seller shall, at Closing,
execute and deliver to Purchaser all customary proofs of loss and other similar
items.  If Purchaser elects to terminate this Agreement in accordance with this
Section 5, the Earnest Money shall be returned to Purchaser and this Agreement
shall, without further action of the parties, become null and void and neither
party shall have any further rights or obligations under this Agreement except
as otherwise provided for in this Agreement.  For purposes of this Section 5, a
“material loss” means condemnation, damage or destruction that is reasonably
estimated to cost or be valued at (as the case may be) more than five percent
(5%) of the Purchase Price or which causes tenants that pay, in the aggregate,
five percent (5%) or more of the aggregate base rent with respect to the
Property, to have the right to terminate their Leases (and such right has not
been waived).
 
6.           BROKERAGE.  Seller agrees to pay upon Closing (but not otherwise),
pursuant to separate agreement, a brokerage commission due to CB RICHARD ELLIS,
INC., a Delaware corporation, for services rendered in connection with the sale
and purchase of the Property.  Seller and Purchaser shall each indemnify and
hold the other harmless from and against any and all claims of all other brokers
and finders claiming by, through or under the indemnifying party and in any way
related to the sale and purchase of the Property, this Agreement or otherwise,
including, without limitation, attorneys’ fees and expenses incurred by the
indemnified party in connection with such claim.
 
7.           DEFAULT AND REMEDIES.
 
7.1           Purchaser’s Remedies.  Notwithstanding anything to the contrary
contained in this Agreement, if Closing does not occur due to a Seller default,
then, as Purchaser’s sole and exclusive remedy hereunder and at Purchaser’s
option, either (a) the Earnest Money shall be returned to Purchaser, in which
event this Agreement shall be null and void, and neither party shall have any
rights or obligations under this Agreement, except for those obligations which
expressly survive Closing, or (b) upon notice to Seller not more than sixty (60)
days after the original Closing Date, and provided an action is filed within
ninety (90) days thereafter, Purchaser may seek specific performance of Seller’s
obligation to convey the Property, but not damages.  Purchaser’s failure to seek
specific performance as aforesaid shall constitute its election to proceed under
clause (a) above.
 

 
 
15 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

7.2           Seller’s Remedies.  If Purchaser fails to consummate the purchase
of the Property in default of its obligations hereunder, then Seller shall have
the right, as its sole and exclusive remedy as a result of Purchaser’s default,
to terminate this Agreement by notifying Purchaser thereof in writing, and
retain the Earnest Money as liquidated damages.  In connection with the
foregoing, Purchaser and Seller acknowledge and agree that the amount of damages
that Seller may suffer in the event of such a failure and default by Purchaser
may be difficult or impossible to ascertain, and that the amount of the Earnest
Money has been mutually determined by Purchaser and Seller to be a fair and
reasonable determination of such damages and, therefore, shall properly serve as
liquidated damages in such circumstances.  It is agreed that if Purchaser is
required to have deposited the Additional Earnest Money pursuant to this
Agreement but failed to do so, Seller’s rights under this Section 7.2 shall
include a right to sue Purchaser for, and Seller shall be entitled to collection
of, the Additional Earnest Money as part of the Earnest Money representing
damages hereunder.  The provisions of this Section 7.2 shall not limit in any
manner Purchaser’s or Seller’s indemnification obligations set forth in this
Agreement.
 
7.3           Post-Closing Remedies.  After Closing, Seller and Purchaser shall,
subject to the terms and conditions of this Agreement (including without
limitation the provisions of Section 10 hereof), have such rights and remedies
as are available at law or in equity, except that neither Seller nor Purchaser
shall be entitled to recover from the other consequential or special damages.
 
8.           CONDITIONS PRECEDENT.
 
8.1           Due Diligence Period.  Purchaser shall have until 5:00 p.m.,
Portland, Oregon, time on November 29, 2010 (the “Due Diligence Period”), within
which to inspect the Property, obtain any necessary internal approvals to the
transaction, and satisfy itself as to all matters relating to the Property,
including, but not limited to, environmental, engineering, structural,
financial, title and survey matters.  Seller shall use good faith efforts to
deliver or make available to Purchaser in electronic form (which may be through
an electronic data room) copies of any and all reports, agreements, and other
documents relating to the Property reasonably requested by Purchaser to the
extent in Seller’s possession or control (the “Documents”); provided, however,
the Documents shall not include, and Seller shall have no obligation to make
available to Purchaser, Seller’s company records, internal memoranda (including
any internal evaluations of third-party reports concerning the Property),
financial projections, budgets, appraisals, any agreements and documents which
Seller is required to keep confidential pursuant to any agreement, accounting
and tax records, communications between Seller and its attorneys, the work
product of Seller’s attorneys, and similar proprietary, confidential or
privileged information.  The Documents and any other due diligence materials
that may be provided by Seller to Purchaser are being furnished for
informational purposes only and without representation or warranty as to the
accuracy or completeness of such materials.  If Purchaser determines (in its
sole and absolute discretion) during the Due Diligence Period that the Property
is unsuitable for its purposes for any reason, then Purchaser may terminate this
Agreement by written notice to Seller given at any time prior to the expiration
of the Due Diligence Period.  If Purchaser so terminates this
 

 
 
16 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
Agreement, then the Earnest Money shall be returned to Purchaser, and neither
party shall have any further rights or obligations under this Agreement except
those which expressly survive termination of this Agreement; provided, however,
that in the event at the time of such termination Purchaser has not repaired any
damage caused by such inspection or kept the Property free and clear of any
mechanics’ and materialmens’ liens or other liens arising out of its activities
on the Property and those of its representatives, agents and contractors, then
(a) an amount equal to 150% of (i) the estimated costs of such repairs, plus
(ii) the amount of such liens, shall be retained by Escrow Agent from the
Earnest Money, which amount shall not be disbursed to Purchaser until such time
as all such damage is repaired and all such liens are released, and (b) the
balance of the Earnest Money shall be returned to Purchaser.  Purchaser’s
failure to so terminate this Agreement within the Due Diligence Period shall be
deemed a waiver by Purchaser of the condition contained in this Section 8.1, and
thereafter the Earnest Money shall not be refunded to Purchaser except pursuant
to another express provision of this Agreement.  Purchaser’s right of inspection
pursuant to this Section 8.1 is and shall remain subject to the rights of
tenants under the Leases and other occupants and users of the Property and
Purchaser shall use reasonable efforts to minimize interference with tenants and
Seller’s operation of the property.  No inspection shall be undertaken without
twenty-four (24) hours’ prior notice to Seller.  Seller or Seller’s
representative shall have the right to be present at any or all
inspections.  Neither Purchaser nor its agents or representatives shall contact
any tenants or any third party to any Mall Agreement or the Ground Lessor
without the prior consent of Seller (which may be withheld by Seller in its sole
and absolute discretion) and Purchaser shall permit Seller to participate in any
such contact.  No inspection shall involve the taking of samples or other
physically invasive procedures without the prior written consent of Seller
(which may be withheld by Seller in its sole and absolute discretion).  Only
upon the completion of any inspection or test, Purchaser shall restore the
Property to its condition prior to such inspection or test.  Upon Seller’s
request, Purchaser shall provide Seller with copies of all third party reports
or test results relating to such inspections, which obligation shall survive the
termination of this Agreement.  Purchaser shall keep the Property free and clear
of any mechanics’ and materialmens’ liens or other liens arising out of its
activities on the Property and those of its representatives, agents and
contractors, and in the event any of the foregoing are filed, Purchaser shall
promptly discharge the same, which obligations shall survive any termination of
this Agreement.  Notwithstanding anything to the contrary contained in this
Agreement, Purchaser shall indemnify, defend (with counsel reasonably acceptable
to Seller) and hold Seller and the Seller Indemnified Parties harmless from and
against any and all Losses arising out of or resulting from Purchaser’s exercise
of its rights of entry upon and inspection and testing of the Property as
provided for in this Section 8.1 (but excluding any matters resulting from the
discovery of any pre-existing condition, except to the extent that Purchaser’s
activities exacerbate any such pre-existing condition), and such indemnity shall
survive the Closing and any termination of this Agreement.  Prior to entering
upon the Property for purposes of performing any inspection thereof, Purchaser
shall provide Seller with evidence of commercial general liability insurance,
including broad form contractual liability, from such company and in such amount
as Seller may reasonably request, which policy shall name each of Seller
 

 
 
17 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

and General Growth Properties, Inc., as additional insureds, and shall contain a
waiver of subrogation clause.
 
8.2           Estoppel Certificates.
 
8.2.1           Tenant Estoppel Certificates.  As a condition to Purchaser’s
obligation to close hereunder, Purchaser shall have received at least two (2)
business days before the Closing Date estoppel certificates (“Tenant Estoppel
Certificates”), dated no more than forty-five (45) days prior to the originally
scheduled Closing Date, from tenants of the Real Property (“Required Tenants”)
occupying not less than seventy-five percent (75%) of the rented rentable square
footage of the Halsey Real Property and seventy-five percent (75%) of the rented
rentable square footage of the Division Real Property, unless the Early Closing
Condition is satisfied or Purchaser fails to extend the Closing Date pursuant to
Section 4 above (and Seller does not extend the Closing Date on account of the
Ground Lease Release pursuant to Section 4 above), in which case Purchaser shall
accept those Tenant Estoppel Certificates which have actually been
delivered.  The Tenant Estoppel Certificates delivered to the tenants for
execution shall be in the form of Exhibit L attached hereto (the “Form Tenant
Estoppel Certificate”).  The Tenant Estoppel Certificates executed by tenants
shall be in substantially the form of the Form Tenant Estoppel Certificate
without materially adverse modification; provided, however, that a Tenant
Estoppel Certificate executed by a tenant shall not be deemed an unacceptable
Tenant Estoppel Certificate (and shall not be deemed adversely modified) for
purposes of this Section 8.2.1 if it (a) contains the qualification by the
tenant of any statement as being to its knowledge, (b) does not contain any more
information than that which the tenant is required to give in any such
certificate pursuant to its Lease, (c) fails to certify to Purchaser’s lender,
(d) is in the form attached to such tenant’s Lease, or (e) with respect to a
national tenant, is in the form typically provided by such tenant.  In the event
Closing does not occur on or before January 1, 2011, and Seller is unable to
provide to Purchaser the Tenant Estoppel Certificates for the Required Tenants
without materially adverse modification on or before the date that is two (2)
business days before the then scheduled Closing Date, Seller may, at its option,
elect to execute and deliver to Purchaser certificates (individually, a “Seller
Tenant Estoppel Certificate,” and, collectively, the “Seller Tenant Estoppel
Certificates”), substantially in the same form as the certificate attached
hereto as Exhibit M (the “Form Seller Tenant Estoppel Certificate”), covering
tenants necessary so that Purchaser shall be deemed to have received, at
Closing, Tenant Estoppel Certificates and Seller Tenant Estoppel Certificates
with respect to the Required Tenants.  Notwithstanding anything to the contrary
set forth in this Agreement, if the Early Closing Condition is satisfied (and
Seller does not extend the Closing Date on account of the Ground Lease Release
pursuant to Section 4 above) or if for any reason Purchaser elects for the
Closing to occur prior to January 1, 2011, then Seller shall have no obligation
to deliver any Seller Tenant Estoppel Certificates.  In the event that Seller
elects to deliver such Seller Tenant Estoppel Certificates, each statement
therein shall survive for a period terminating on the earlier to occur of (i)
the date on which Purchaser has received
 

 
 
18 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
 
an executed Tenant Estoppel Certificate signed by the tenant under the Lease in
question as to matters consistent with the Seller Tenant Estoppel Certificate,
or (ii) six (6) months after the Closing Date.  If Purchaser receives an
estoppel certificate which contains some but not all of the matters set forth in
the Tenant Estoppel Certificate (a “Partial Certificate”) and Seller provides a
Seller Tenant Estoppel Certificate for such tenant, then the Seller Tenant
Estoppel Certificate may omit matters contained in the Partial Certificate.  In
the event that Seller does not provide to Purchaser either Tenant Estoppel
Certificates or Seller Tenant Estoppel Certificates for the Required Tenants
without materially adverse modification, Seller shall not be in default
hereunder but Purchaser may, by written notice to Seller given on the Closing
Date, either (A) elect not to purchase the Property, in which event the Earnest
Money shall be returned to Purchaser, at which time this Agreement shall
terminate and become null and void and neither party shall have any further
rights or obligations under this Agreement, except for those which expressly
survive termination of this Agreement, or (B) elect to purchase the Property
notwithstanding Seller’s inability to provide Tenant Estoppel Certificates or
Seller Tenant Estoppel Certificates for the Required Tenants, in which event
Purchaser shall be deemed to have waived the condition contained in this
Section 8.2.1.  If Purchaser fails to deliver such written notice as described
above on or before the then scheduled Closing Date, Purchaser shall be deemed to
have elected item (B) above.  If any Tenant Estoppel Certificate contains
statements confirming any of Seller’s representations or warranties set forth
herein or in a Seller Tenant Estoppel Certificate, then Seller shall be deemed
not to have made such representations or warranties as to such Lease.  If any
Tenant Estoppel Certificate or Seller Tenant Estoppel Certificate contains
statements or allegations that a default or potential default exists on the part
of Seller under the Lease in question or contains information inconsistent with
any representations or warranties of Seller contained in this Agreement or in a
Seller Tenant Estoppel Certificate and Purchaser elects to close the purchase
and sale transaction contemplated herein notwithstanding the existence of such
statements, allegations or information, then such Tenant Estoppel Certificates
and/or Seller Tenant Estoppel Certificates shall be deemed acceptable for
purposes of this Section, notwithstanding the existence of such allegations,
statements or information, and Seller shall have no liability to Purchaser
hereunder with respect to the existence of such allegations, statements or
information (including without limitation any claim for breach of a
representation or warranty).
 
8.2.2           Ground Lessor Estoppel Certificate and Release.  As a condition
to Purchaser’s obligation to close hereunder, Purchaser shall have received an
estoppel certificate, dated no more than forty-five (45) days prior to the
originally scheduled Closing Date, from the Ground Lessor with respect to the
Ground Lease substantially in the form required by the terms of the Ground
Lease; provided, however, that the same shall not be deemed unacceptable for
purposes of this Section 8.2.2 if the estoppel certificate (a) contains the
qualification by the Ground Lessor of any statement as being to its knowledge,
(b) does not contain any more information than that which the Ground Lessor is
required to give in any such certificate pursuant to the Ground Lease, or (c)
fails to certify to
 

 
 
19 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

Purchaser’s lender.  As a condition precedent to Seller’s obligation to close
hereunder, by the Closing Date, the Ground Lessor shall have agreed in writing
to release Seller from all obligations and liabilities under the Ground Lease
arising on or after the Closing Date (the “Ground Lease Release”).
 
8.3           Accuracy of Seller’s Representations and Warranties.
 
8.3.1           Notwithstanding anything in this Agreement to the contrary, if
(a) on the Effective Date Purchaser has actual knowledge that any of Seller’s
representations or warranties set forth in this Agreement are untrue in any
respect, then (i) the breach by Seller of the representations or warranties as
to which Purchaser has such actual knowledge shall be deemed waived by
Purchaser, (ii) Seller shall not be in default hereunder and shall have no
liability to Purchaser or its successors or assigns in respect thereof, and
(iii) there shall be no failure of a condition precedent as a result thereof,
and (b) after the Effective Date and prior to Closing Purchaser obtains actual
knowledge that any of Seller’s representations or warranties set forth in this
Agreement, or any of Seller’s representations or warranties made in any
documents delivered by Seller in connection with the Closing, are untrue in any
material respect, then the provisions of Section 8.3.2 hereof shall apply.  For
purposes of this Section 8.3.1, Purchaser shall be deemed to have or to have
obtained knowledge (after the Effective Date) of any such matter or thing if
such matter or thing (w) is set forth in any Mall Agreement, the Ground Lease or
any other Document delivered to Purchaser, (x) was set forth in any written
studies or reports furnished to or obtained by Purchaser, including, without
limitation, the Title and Survey and any environmental reports, (y) was set
forth in any letter, memorandum or other written communication provided to
Purchaser or Purchaser’s attorneys, or (z) was otherwise within the actual
knowledge of Purchaser.
 
8.3.2           In the event at any time prior to Closing, Seller or Purchaser
obtains actual knowledge that any of the representations and warranties by
Seller in this Agreement are no longer accurate in any material respect (or will
not be accurate in any material respect at Closing, as the case may be) except
as may result from actions taken in compliance with the provisions of this
Agreement and except for those set forth in Section 8.3.1(a) hereof, such party
shall promptly notify the other party by a written notice (a “Variance Notice”)
and, in the Variance Notice, specify the factors rendering or likely to render
such representation and warranty inaccurate (the “Variance”).  Purchaser
acknowledges it shall have no right to send a Variance Notice with respect to
any item covered by Section 8.3.1(a) hereof.  Within ten (10) days of delivering
or receiving a Variance Notice, Seller shall deliver to Purchaser written notice
whether Seller has elected to cure the underlying facts or circumstances causing
the Variance (it being agreed that the failure to deliver such notice shall be
deemed Seller’s election not to cure the Variance).  If Seller elects to cure
the Variance, Seller will exercise reasonable efforts to effectuate the cure on
or before the Closing and Closing may be delayed by Seller as necessary while it
attempts to cure the same.  If Seller elects not to or ultimately fails to cure
such Variance in
 

 
 
20 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
a manner acceptable to Purchaser in its commercially reasonable discretion, then
the provisions of Section 8.3.3 below shall be applicable.  Notwithstanding
anything set forth in this Agreement to the contrary, changes in the leasing
status at the Property (including without limitation defaults by tenants) shall
in no event constitute a Variance or result in any representation or warranty
being inaccurate in any material respect.
 
8.3.3           If Seller elects not to, or fails to, cure a Variance (in a
manner acceptable to Purchaser in its commercially reasonable discretion), this
Agreement shall (at the sole election of Purchaser exercisable by written notice
to Seller delivered not later than five (5) days after notification that Seller
has elected not to, or failed to, cure such Variance) be terminated, whereupon
the Earnest Money shall be paid to Purchaser, Seller shall not be deemed to be
in default hereunder and the parties shall have no further rights or obligations
hereunder except for those rights or obligations that expressly survive a
termination of this Agreement; provided, however, that notwithstanding the
foregoing, Purchaser shall not have the right to terminate this Agreement due to
any Variance unless and until the aggregate cost of all such Variances is in an
amount greater than the Floor Amount (as defined below).  However, if Purchaser
does not terminate this Agreement (or does not have the right to terminate this
Agreement), the representations and warranties in this Agreement shall be deemed
to be modified by the Variance, there shall be no failure of a condition
precedent as a result thereof, and there shall be no adjustment to the Purchase
Price.
 
8.3.4           Except as set forth in this Section 8.3, nothing contained in
this Agreement shall limit or release any claim by Purchaser against Seller for
fraud, fraudulent misrepresentation, or fraudulent concealment (collectively, a
“Fraud Claim”), but only if Purchaser (a) first becomes aware, or is deemed to
become aware, of such Fraud Claim after the Closing, (b) delivers written notice
thereof to Seller during the Survival Period, with such notice containing a
description of the specific nature of such Fraud Claim, and (c) commences an
action with respect to such Fraud Claim in a court having jurisdiction within
ninety (90) days after the expiration of the Survival Period.
 
8.4           Title Policy.  As a condition to Purchaser’s obligation to close
hereunder, provided that Purchaser has complied with all requirements of the
Title Insurer with respect thereto, Purchaser shall have received the Title
Policy (or the Title Insurer’s irrevocable commitment to issue same) dated as of
the Closing Date, in the amount of the Purchase Price, naming Purchaser as
insured thereunder, subject only to the Permitted Exceptions.
 
8.5           Board Approval.  As a condition precedent to Seller’s obligation
to close hereunder, the Board of Directors of General Growth Properties, Inc.
shall have approved the transactions contemplated herein (the “Board
Approval”).  In the event Seller does not obtain the Board Approval by the date
which is thirty (30) days after the expiration of the Due Diligence Period,
Seller shall provide written notice thereof to Purchaser, in
 

 
 
21 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
which event this Agreement shall terminate, the Earnest Money shall be returned
to Purchaser, Seller shall not be in default under this Agreement, Seller shall
reimburse Purchaser for Purchaser’s actual out-of-pocket expenses incurred in
connection with its due diligence with respect to the Property, up to a maximum
of $50,000, and neither party shall have any further obligations to the other
except as expressly provided otherwise in this Agreement; Seller’s reimbursement
obligation under this Section 8.5 shall not be subject to any remedy or damage
limitation in this Agreement, but in no event will such obligation exceed
$50,000.
 
8.6           Waiver of Right of First Refusal.  Purchaser acknowledges that
Safeway Inc. (formerly Safeway Stores, Incorporated) (“Safeway”) has a right of
first refusal with respect to the sale of any property subject to the Ground
Lease (the “ROFR”).  Seller has previously delivered written notice to Safeway
of the terms of this Agreement, to the extent required under the Safeway Lease
(the “ROFR Notice”).  As a condition precedent to Seller’s and Purchaser’s
obligation to close under this Agreement with respect to the purchase and sale
of the Halsey Real Property (the “Halsey Condition”), either (a) Safeway shall
have declined in writing to exercise its ROFR, or (b) Safeway shall have failed
to deliver written notice of its election to exercise its ROFR within thirty
(30) days after its receipt of the ROFR Notice.  If the Halsey Condition has not
been satisfied by the Closing Date (as it may be extended), Seller shall deliver
written notice thereof to Purchaser, and thereupon:  (i) Seller shall have no
obligation to sell, and Purchaser shall have no obligation to purchase, the
Halsey Real Property, and all references to the Halsey Real Property shall
automatically be removed from this Agreement, (ii) Seller shall not be in
default under this Agreement, (iii) Seller shall reimburse Purchaser for
Purchaser’s actual out-of-pocket expenses incurred in connection with its due
diligence with respect to the Halsey Real Property, up to a maximum of $25,000,
and (iv) Seller shall remain obligated to sell, and Purchaser shall remain
obligated to purchase, the Division Real Property pursuant to the terms of this
Agreement, except that the Purchase Price for the Division Real Property shall
be Eleven Million Twenty-Five Thousand Dollars ($11,025,000.00); Seller’s
reimbursement obligation under this Section 8.6 shall not be subject to any
remedy or damage limitation in this Agreement, but in no event will such
obligation exceed $25,000.
 
8.7           SEC Compliance.  Closing shall be subject to the following
condition for the benefit of Purchaser:  On and up to the Closing Date, Seller
shall have complied with any written request from Purchaser with respect to and
consistent with Seller’s obligations under Section 9.3.7 below (an “SEC
Request”); provided, however, Purchaser shall have no right to terminate this
Agreement pursuant to this Section 8.7 unless (a) Purchaser has delivered
written notice to Seller not later than 10 business days prior to the Closing
Date stating that Seller has failed to comply with a previously delivered SEC
Request, and (b) Seller fails to comply with such SEC Request within 5 business
days after such written notice.
 
8.8           Condition Waiver/Termination.  If any condition set forth in this
Section 8 above or elsewhere in this Agreement is not timely satisfied or waived
by the party benefited by such condition, this Agreement shall terminate, the
Earnest Money shall be
 

 
 
22 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

promptly refunded to Purchaser, and neither party shall have any further
obligations to the other except as expressly provided otherwise in this
Agreement.
 
9.           REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
9.1           Seller’s Representations and Warranties.  Subject to Section 9.5
below, Seller hereby represents and warrants to Purchaser as to the following
matters, as of the date of this Agreement:
 
9.1.1           Organization and Authority.  Seller is duly organized and in
good standing under the laws of the state of its organization.  Subject to
obtaining Board Approval and Lender Approval, Seller has the power and authority
under its organizational documents to sell, transfer, convey and deliver the
Property, and all action and approvals required thereunder have been duly taken
and obtained.
 
9.1.2           No Conflict.  Subject to obtaining Board Approval, the execution
and delivery of this Agreement, the consummation of the transactions provided
for herein and the fulfillment of the terms hereof will not result in a breach
of any of the terms or provisions of, or constitute a default under, any
provision of Seller’s organizational documents.
 
9.1.3           Condemnation.  Seller has not received from any governmental
authority any written notice of any pending or threatened condemnation of the
Property or any part thereof.
 
9.1.4           Litigation.  Except as set forth on Exhibit N attached hereto,
Seller has not been served with any material litigation which remains
outstanding nor does Seller have any actual knowledge of any material threatened
litigation which is still pending against Seller with respect to the ownership
or operation of the Property.
 
9.1.5           Lists.  The list of Service Contracts attached hereto as Exhibit
C and the list of Leases attached hereto as Exhibit B are materially true,
correct and complete as of the Effective Date.
 
9.1.6           Labor Unions.  To Seller’s knowledge, there are no union
agreements or collective bargaining agreements in effect covering any employees
of Seller engaged in the operation or maintenance of the Property.
 
9.1.7           No Employees.  Seller does not directly employ any employees who
work at the Property.
 
9.1.8           Notices/Violations.  Except as disclosed in Exhibit P, Seller
has no actual knowledge of, and has not received any written notice of any
material violation of any law, ordinance, order, regulation or requirement
applicable to the Property which remains outstanding.
 

 
 
23 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

9.1.9           Leases.  To Seller’s knowledge, except as disclosed in Exhibit
Q, (a) the Leases are presently in full force and effect without any default
thereunder by the applicable tenant; (b) no tenant has prepaid rent by more than
thirty (30) days in advance; (c) any tenant improvements that Seller, as
landlord, is obligated to complete, prior to the date hereof and pursuant to any
Lease, has been completed and accepted by the applicable Tenant; and (d) no
tenant has notified Seller, as landlord, in writing, of any default by Seller
pursuant to a Lease that remains uncured.
 
9.1.10           Ground Lease.  Seller has not received any written notice from
the Ground Lessor and Seller does not have actual knowledge that Seller or the
Ground Lessor is in default or breach of any obligation under the Ground Lease.
 
9.1.11           No Bankruptcy  Except for Chapter 11 Case No. 09-11977 (ALG) In
re General Growth Properties, Inc., et al., filed with the United States
Bankruptcy Court Southern District of New York, Seller has not (i) made a
general assignment for the benefit of creditors, (ii) filed any voluntary
petition in bankruptcy or suffered the filing of any involuntary petition by
Seller’s creditors, (iii) suffered the appointment of a receiver to take
possession of all, or substantially all, of Seller’s assets, (iv) suffered the
attachment or other judicial seizure of all, or substantially all, of Seller’s
assets, (v) admitted in writing its inability to pay its debts as they come due,
or (vi) made an offer of settlement, extension, or composition to its creditors
generally.
 
9.1.12           Patriot Act Compliance.  Neither Seller nor any person, group,
entity or nation that Seller is acting, directly or indirectly, for or on behalf
of, is named by any Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person,”
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any law that is enforced or administered by the Office of Foreign Assets
Control, and Seller is not engaging in this transaction, directly or indirectly,
on behalf of, or instigating or facilitating this transaction, directly or
indirectly, on behalf of, any such person, group, entity or nation.  Seller is
not engaging in this transaction, directly or indirectly, in violation of any
laws relating to drug trafficking, money laundering or predicate crimes to money
laundering.  None of the funds of Seller have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Seller is prohibited by law or that the transaction or this
Agreement is or will be in violation of law.  Seller has and will continue to
implement procedures, and has consistently and will continue to consistently
apply those procedures, to ensure the foregoing representations and warranties
remain true and correct at all times prior to Closing.
 
As used in this Agreement, phrases such as “to Seller’s knowledge” or “to the
best of Seller’s knowledge” shall mean the conscious actual knowledge (as
opposed to
 

 
 
24 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
constructive, deemed or imputed knowledge) of or receipt of written notice by
Luc A. Picotte (the “Knowledge Party”), and shall not be construed, by
imputation or otherwise, to refer to the knowledge of any other officer, agent,
manager, representative or employee of Seller, any property manager or any of
their respective affiliates.  There shall be no duty imposed or implied to
investigate, inspect or audit any such matters, and there shall be no personal
liability on the part of the Knowledge Party.  Seller represents and warrants to
Purchaser that the Knowledge Party is a Vice President Asset Management of
Seller.
 
9.2           Representations Remade.  As of Closing, and subject to the
provisions of Section 8.3, Seller shall be deemed to remake and restate the
representations set forth in Section 9.1, except that the representations shall
be updated by delivering written notice to Purchaser in order to reflect any
fact, matter or circumstance which the Knowledge Party becomes aware of that
would make any of Seller’s representations or warranties contained herein untrue
or incorrect in any material respect (any such disclosure being referred to as a
“Pre-Closing Disclosure”), which Pre-Closing Disclosures shall be subject to
Section 8.3.
 
9.3           Seller Covenants.  Seller hereby covenants and agrees with
Purchaser as to the following matters:
 
9.3.1           New Leases.  For purposes of this Agreement, any Lease entered
into after the Effective Date, and any modification, amendment, restatement or
renewal of any existing Lease entered into after such date, shall be referred to
individually as a “New Lease” and collectively as the “New Leases.”  Until the
Effective Date, Seller may enter into any New Leases without Purchaser’s
consent, as long as Seller delivers a copy of any New Leases to Purchaser
promptly upon the Effective Date.  Following the Effective Date, Seller shall
not enter into any New Lease (other than an amendment, restatement, modification
or renewal of any existing Lease pursuant to a right granted the tenant under
such existing Lease) without Purchaser’s prior written consent, which will not
be unreasonably withheld or delayed, provided Purchaser shall have the right to
withhold consent in its sole discretion to any Tenant Inducement Costs in any
New Lease for which Purchaser’s consent is required hereunder.  If Purchaser
does not respond in writing to Seller’s request for approval or disapproval of a
New Lease within five (5) business days after Purchaser’s receipt of Seller’s
request, Purchaser shall be conclusively deemed to have approved of such New
Lease.  Notwithstanding the foregoing, Seller shall be entitled (but shall not
be obligated) to enter into New Leases with those tenants identified on Schedule
9.3.1 attached hereto in substantial conformance with the terms of such New
Leases described on Seller’s due diligence website, and Purchaser shall be
deemed to have approved any such New Leases; provided, however, Purchaser
retains the right to approve any material deviations from the terms of such New
Leases as currently set forth on Seller’s due diligence website.
 
9.3.2           Service Contracts.  Until the Effective Date, Seller may enter
into any new Service Contracts (or cancel, modify or renew any existing Service
 

 
 
25 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
 
Contract) without Purchaser’s consent, so long as Seller delivers notice thereof
(together with a copy of any new Service Contract or modification to a Service
Contract, if applicable) to Purchaser promptly after the Effective Date and in
any event, at least three (3) business days prior to the termination of the Due
Diligence Period.  Following the Effective Date, Seller shall not enter into any
new Service Contracts, or cancel, materially modify or renew any existing
Service Contracts, without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld or delayed, unless such new Service Contracts
are cancelable by Purchaser effective prior to the Closing Date.  If Purchaser
fails to respond to Seller’s request for consent with respect to any such action
within five (5) business days after receipt of Seller’s request, such consent
shall be deemed given.
 
9.3.3           Operations.  Between the Effective Date and the Closing Date,
Seller shall operate the Property in the normal course of Seller’s business and
maintain the Property in the same condition as of the date of this Agreement,
ordinary wear and tear excepted, and subject to Section 5
above.  Notwithstanding anything in the preceding sentence to the contrary, in
no event shall Seller be required to make any capital repairs, replacements or
improvements to the Property.
 
9.3.4           Conveyance.  Except as required with respect to the ROFR, as
more fully provided in Section 8.6 above, between the Effective Date and the
Closing Date, Seller shall not grant to any third party any interest or any
right to acquire an interest in the Property or any part thereof or further
encumber any of the Property (including, without limitation, the recording of
any covenants, conditions, or restrictions against any of the Property) without
the prior written approval of Purchaser, which shall not be unreasonably
withheld.  Except as required with respect to the ROFR, as more fully provided
in Section 8.6 above, between the Effective Date and the Closing Date, Seller
shall not:  (a) enter into any agreement, formal or informal, for the sale,
transfer or conveyance of the Property; or (b) solicit, negotiate or enter into
any agreement, arrangement or understanding for the sale, transfer or conveyance
of the Property.
 
9.3.5           Mall Agreements.  Until the Effective Date, Seller may amend any
Mall Agreement without Purchaser’s consent, as long as Seller delivers notice
thereof (together with a copy of any such amendment) to Purchaser promptly after
the Effective Date.  Following the Effective Date, Seller shall not amend any of
the Mall Agreements without the prior written consent of Purchaser, which
consent shall not be unreasonably withheld or delayed, except for amendments
that do not have a material adverse effect on the Property.
 
9.3.6           Permitted Actions.  Notwithstanding anything set forth herein to
the contrary (including without limitation the provisions of Sections 9.3.1
through 9.3.5 hereof), Seller shall be permitted to take the actions set forth
on Schedule 9.3.6 without the same being a breach of any covenant of Seller
hereunder or causing a breach of any representation or warranty hereunder.
 

 
 
26 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

9.3.7           SEC Requirements.  Seller grants Purchaser the right, at
Purchaser’s sole expense, to prepare an audited income statement of the Property
for the most recent fiscal year(s) as specified by Rule 3-14 of Regulation S-X
under the Securities Act of 1933, as amended, and the Securities Exchange Act of
1934, as amended, and Seller shall provide and reasonably cooperate in obtaining
any and all such other data and financial information that shall be reasonably
available to Seller (including, without limitation, data and information
obtainable from Seller’s management agent for the Property) and as advisable in
connection with fulfilling Purchaser’s disclosure obligations as a public
company subject to the rules and regulations of the Securities and Exchange
Commission.
 
If Seller fails to perform any of the covenants contained in this Section 9.3
hereof and such failure has a material adverse effect on the Property, and
either Purchaser receives written notice thereof from Seller pursuant to the
notice provisions hereof prior to Closing or Purchaser otherwise obtains actual
knowledge of such failure prior to Closing, Purchaser shall have the rights and
remedies available to Purchaser under Section 7.1 hereof, and if Purchaser
elects to close and consummate the transaction contemplated by this Agreement in
lieu of exercising its rights and remedies under Section 7.1 hereof, then such
default by Seller shall be deemed to be waived by Purchaser at the Closing, and
to the extent such default by Seller is the entering into by Seller of New
Leases, new Service Contracts, new Mall Agreements, or any other agreements in
violation of Section 9.3.1, Section 9.3.2 or Section 9.3.5 hereof, Purchaser
shall at Closing accept such agreements.
 
9.4           Purchaser’s Representations and Warranties.  Subject to Section
9.5 below, Purchaser represents and warrants that:
 
9.4.1           ERISA.  Purchaser’s rights under this Agreement, the assets it
shall use to acquire the Property and, upon its acquisition by Purchaser, the
Property itself, do not and shall not constitute plan assets within the meaning
of 29 C.F.R. §2510.3-101, and Purchaser is not a “governmental plan” within the
meaning of section 3(32) of the Employee Retirement Income Security Act of 1974,
as amended, and the execution of this Agreement and the purchase of the Property
by Purchaser is not subject to state statutes regulating investments of and
fiduciary obligations with respect to governmental plans.
 
9.4.2           Organization and Authority.  Purchaser is duly organized,
validly existing and in good standing under the laws of the state of its
organization.  Purchaser has the power and authority to perform its obligations
hereunder, and all action and approvals required therefor have been duly taken
and obtained.
 
9.4.3           No Conflict.  The execution and delivery of this Agreement, the
consummation of the transactions provided for herein and the fulfillment of the
terms hereof will not result in a breach of any of the terms or provisions of,
or constitute a default under, any provision of Purchaser’s organizational
documents, or of any laws, rules, codes, ordinances applicable to Purchaser or
any agreements binding upon Purchaser.
 

 
 
27 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

9.4.4           No Bankruptcy  Purchaser has not (i) made a general assignment
for the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Purchaser’s creditors, (iii)
suffered the appointment of a receiver to take possession of all, or
substantially all, of Purchaser’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets, (v)
admitted in writing its inability to pay its debts as they come due, or (vi)
made an offer of settlement, extension or composition to its creditors
generally.
 
9.4.5           Patriot Act Compliance.  Neither Purchaser nor any person,
group, entity or nation that Purchaser is acting, directly or indirectly, for or
on behalf of, is named by any Executive Order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
Department as a terrorist, “Specially Designated National and Blocked Person,”
or is otherwise a banned or blocked person, group, entity, or nation pursuant to
any law that is enforced or administered by the Office of Foreign Assets
Control, and Purchaser is not engaging in this transaction, directly or
indirectly, on behalf of, or instigating or facilitating this transaction,
directly or indirectly, on behalf of, any such person, group, entity or
nation.  Purchaser is not engaging in this transaction, directly or indirectly,
in violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering.  None of the funds of Purchaser have been
or will be derived from any unlawful activity with the result that the
investment of direct or indirect equity owners in Purchaser is prohibited by law
or that the transaction or this Agreement is or will be in violation of
law.  Purchaser has and will continue to implement procedures, and has
consistently and will continue to consistently apply those procedures, to ensure
the foregoing representations and warranties remain true and correct at all
times prior to Closing.
 
9.5           Survival.
 
9.5.1           Purchaser Claims.  Purchaser’s right to enforce the
representations and warranties set forth in this Agreement, subject to
modifications thereto as a result of any Pre-Closing Disclosure and subject to
the provisions of Sections 8.3.1, 8.3.2 and 8.3.3 above, or in any document
delivered by Seller at Closing, shall survive the Closing, but only as to claims
of which Purchaser notifies Seller in writing within (a) the period of time set
forth in Section 8.2 as to representations and warranties in a Seller Tenant
Estoppel Certificate, or (b) six (6) months after Closing with respect to those
representations and warranties of Seller set forth in this Agreement or in any
document delivered in connection with the transaction set forth herein, other
than a Seller Tenant Estoppel Certificate (as applicable, the “Survival
Period”), and not otherwise.  No claim by Purchaser following Closing for a
breach of any representation or warranty of Seller set forth in this Agreement
shall be actionable or payable unless written notice containing a description of
the specific nature of such breach or claim shall have been given to Seller
prior to the expiration of the Survival Period and an action
 

 
 
28 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
shall have been commenced in a court having jurisdiction within one hundred
eighty (180) days after the expiration of the Survival Period, in which case
such action shall survive until fully and finally resolved.
 
9.5.2           Seller Claims.  Seller’s right to enforce the representations
and warranties set forth in this Agreement, subject to modifications thereto as
a result of any Pre-Closing Disclosure and subject to the other terms and
provisions above, or in any document delivered by Purchaser at Closing, shall
survive the Closing, but only as to claims of which Seller notifies Purchaser in
writing within six (6) months after Closing.  No claim by Seller following
Closing for a breach of any representation or warranty of Purchaser set forth in
this Agreement shall be actionable or payable unless written notice containing a
description of the specific nature of such breach or claim shall have been given
to Purchaser prior to the expiration of such six (6) month period and an action
shall have been commenced in a court having jurisdiction within one hundred
eighty (180) days thereafter, in which case such action shall survive until
fully and finally resolved.
 
10.           LIMITATION OF LIABILITY.  Notwithstanding anything to the contrary
contained herein, if the Closing shall have occurred, (a) the aggregate
liability of Seller or Purchaser arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller or Purchaser (as applicable) under this
Agreement (or any document executed or delivered in connection herewith) shall
not exceed Nine Hundred Thousand and No/100 Dollars ($900,000.00) (the
“Liability Limitation”) and (b) no claim by Purchaser or Seller alleging a
breach by the other of any representation, warranty, indemnification, covenant,
or other obligation of Purchaser or Seller contained herein (or in any document
executed or delivered in connection herewith) may be made, and Seller and
Purchaser shall not be liable for any judgment in any action based upon any such
claim, unless and until such claim, either alone or together with any other
claims by either party against the other alleging any representation, warranty,
indemnification, covenant or other obligation of Seller contained herein (or in
any document executed or delivered in connection herewith), is for an aggregate
amount in excess of Ninety Thousand and No/100 Dollars ($90,000.00) (the “Floor
Amount”), in which event, the applicable party’s liability respecting any final
judgment concerning such claim or claims shall be for the entire amount thereof,
subject to the limitation set forth in clause (a) above.  No constituent partner
or member in or agent of Seller or Purchaser, nor any advisor, trustee,
director, officer, manager, member, partner, employee, beneficiary, shareholder,
participant, representative, or agent of Seller or Purchaser or any entity that
is or becomes a constituent partner or member in Seller or Purchaser or an agent
of Seller (including, but not limited to, General Growth Properties, Inc.)
(“Seller’s Affiliates”) or Purchaser (“Purchaser’s Affiliates”)shall have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any agreement made or entered into under or pursuant to the
provisions of this Agreement, or any amendment or amendments to any of the
foregoing made at any time or times, heretofore or hereafter, and Purchaser and
Seller and their respective successors and assigns and, without limitation, all
other persons and entities, shall look solely to Seller’s assets and Purchaser’s
assets, respectively, for the payment of any claim or for any performance, and
Purchaser and Seller, on behalf of themselves and their successors and assigns,
hereby waive any and all such personal liability.  Notwithstanding anything to
the contrary contained in this
 

 
 
29 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
Agreement, neither the negative capital account of any constituent partner or
member in Seller or Purchaser or any entity owning an interest (directly or
indirectly) in Seller or Purchaser, nor any obligation of any constituent
partner or member in Seller or Purchaser or any entity owning an interest
(directly or indirectly) in Seller or Purchaser to restore a negative capital
account or to contribute capital to Seller or Purchaser (or any entity owning an
interest, directly or indirectly, in any other constituent partner or member of
Seller or Purchaser), shall at any time be deemed to be the property or an asset
of Seller or Purchaser or any such other entity (and neither Purchaser nor
Seller nor any of their successors or assigns shall have any right to collect,
enforce or proceed against or with respect to any such negative capital account
or obligation to restore or contribute).  The provisions of this Section 10
shall survive the Closing and any termination of this Agreement.
 
11.           MISCELLANEOUS.


11.1           Entire Agreement.  All understandings and agreements heretofore
had between Seller and Purchaser with respect to the Property are merged in this
Agreement, which alone fully and completely expresses the agreement of the
parties.  Purchaser acknowledges that it has inspected or will inspect the
Property and that it accepts the same in its “as is” condition subject to use,
ordinary wear and tear and natural deterioration and the representations and
warranties contained herein or in any conveyance documents or
certifications.  Purchaser further acknowledges that, except as expressly
provided in this Agreement or in any conveyance document or certification,
neither Seller nor any agent or representative of Seller has made, and Seller is
not liable for or bound in any manner by, any express or implied warranties,
guaranties, promises, statements, inducements, representations or information
pertaining to the Property.


11.2           Assignment.  Purchaser shall be entitled to assign its interest
under this Agreement upon written notice to Seller, but without Seller’s
consent, to an entity controlled by Purchaser.  Except as permitted in the prior
sentence, neither this Agreement nor any interest hereunder shall be assigned or
transferred by Purchaser without Seller’s prior written consent (which consent
shall not be unreasonably withheld).  The transfer of a controlling equity
interest in Purchaser, whether by sale, operation of law or otherwise, shall be
deemed an assignment of this Agreement that requires Seller’s prior written
consent (which consent may be withheld in Seller’s sole and absolute
discretion).  Any assignment of this Agreement that is contrary to the
provisions of this Section 11.2 shall be void.  Upon any assignment permitted
hereunder, the Purchaser named herein shall remain liable to Seller for the
performance of “Purchaser’s” obligations hereunder.  Subject to the foregoing,
this Agreement shall inure to the benefit of and shall be binding upon Seller
and Purchaser and their respective successors and assigns.  Notwithstanding the
foregoing, except to the extent the same would be prohibited by any Mall
Document or the Ground Lease, either party may assign this Agreement to a
so-called “1031 intermediary” in connection with a tax deferred exchange (an
“Exchange”) and each party agrees to reasonably cooperate with the other party
in connection with such Exchange.


11.3           Modifications.  This Agreement shall not be modified or amended
except in a written document signed by Seller and Purchaser.

 
 
30 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 



11.4           Time of Essence.  Time is of the essence of this Agreement.  In
the computation of any period of time provided for in this Agreement or by law,
time periods shall expire at 5:00 p.m. Pacific Time (except as may be otherwise
expressly set forth herein), the day of the act or event from which the period
of time runs shall be excluded, and the last day of such period shall be
included, unless it is a Saturday, Sunday, or legal holiday, in which case the
period shall be deemed to run until 5:00 p.m. Pacific Time (except as may be
otherwise expressly set forth herein) on the next day which is not a Saturday,
Sunday, or legal holiday.


11.5           Governing Law.  This Agreement shall be governed and interpreted
in accordance with the laws of the State where the Land is located.


11.6           Notices. All notices, requests, demands or other communications
required or permitted under this Agreement shall be in writing and delivered
personally or by certified mail, return receipt requested, postage prepaid, by
facsimile transmission with confirmed receipt, or by overnight courier (such as
Federal Express), addressed as follows below.  All notices given in accordance
with the terms hereof shall be deemed given when received or upon refusal of
delivery.  Either party hereto may change the address for receiving notices,
requests, demands or other communication by notice sent in accordance with the
terms of this Section 11.6.



 
If to Seller:
     
c/o General Growth Properties, Inc.
 
110 N. Wacker Drive
 
Chicago, Illinois  60606
 
Attention:          Joel Bayer
 
Chief Investment Officer
 
Telephone:         312/960-5015
 
Facsimile:            312/960-5475
     
With a copy to:
     
c/o General Growth Properties, Inc.
 
110 N. Wacker Drive
 
Chicago, Illinois  60606
 
Attention:          Andrew P. Massmann
 
Vice President & Deputy General Counsel
 
Telephone:         312/960-2954
 
Facsimile:            312/960-5476

 
 
 
31 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
 

 
With a copy to:
     
Levenfeld Pearlstein, LLC
 
2 North LaSalle Street, Suite 1300
 
Chicago, Illinois  60602
 
Attention:         Jason P. Neumark
 
Telephone:        312/476-7589
 
Facsimile:           312/346-8434
         
If to Purchaser:
     
Retail Opportunity Investments Corp.
 
3 Manhattanville Road, Second Floor
 
Purchase, New York 10577
 
Attention:         Richard Schoebel, COO
 
Telephone:       914/272-8080
 
Facsimile:          914/272-8088
     
With a copy to:
     
Dunn Carney Allen Higgins & Tongue LLP
 
851 SW Sixth Avenue, Suite 1500
 
Portland, OR 97204
 
Attention:         Kenneth S. Antell
 
Telephone:       503/224-6440
 
Facsimile:          503/224-7324

 
11.7           “AS IS” SALE.  ACKNOWLEDGING THE PRIOR USE OF THE PROPERTY AND
PURCHASER’S OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER AGREES, SUBJECT TO
THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN OR IN ANY CONVEYANCE
DOCUMENTS OR CERTIFICATIONS, THAT IT SHALL TAKE THE PROPERTY “AS-IS,”
“WHERE-IS,” AND WITH ALL FAULTS AND CONDITIONS THEREON. ANY INFORMATION,
REPORTS, STATEMENTS, DOCUMENTS OR RECORDS (COLLECTIVELY, THE “DISCLOSURES”)
PROVIDED OR MADE TO PURCHASER OR ITS CONSTITUENTS BY SELLER OR ANY OF SELLER’S
AFFILIATES OR REPRESENTATIVES CONCERNING THE CONDITION OF THE PROPERTY SHALL NOT
BE REPRESENTATIONS OR WARRANTIES, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH
HEREIN OR IN ANY CONVEYANCE DOCUMENTS OR CERTIFICATIONS.  PURCHASER SHALL NOT
RELY ON SUCH DISCLOSURES, BUT RATHER, PURCHASER SHALL RELY ONLY ON ITS OWN
INSPECTION OF THE PROPERTY AND THE REPRESENTATIONS AND WARRANTIES SET FORTH
HEREIN AND IN ANY CONVEYANCE DOCUMENT OR CERTIFICATION.  PURCHASER ACKNOWLEDGES
AND
 

 
 
32 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
AGREES THAT, SUBJECT TO THE REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN OR
IN ANY CONVEYANCE DOCUMENTS OR CERTIFICATIONS ABOVE, SELLER HAS NOT MADE, DOES
NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO,
CONCERNING OR WITH RESPECT TO (A) THE NATURE, QUALITY OR CONDITION OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY, (B) THE
INCOME TO BE DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR
ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY CONDUCT THEREON, (D) THE
COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY
INCLUDING WITHOUT LIMITATION ZONING, (E) THE HABITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY, OR (F) ANY OTHER MATTER WITH
RESPECT TO THE PROPERTY, AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS EXCEPT
TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR IN ANY CONVEYANCE DOCUMENTS OR
CERTIFICATIONS REGARDING TERMITES OR WASTES, AS DEFINED BY THE U.S.
ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., OR ANY HAZARDOUS
SUBSTANCE, AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION
AND LIABILITY ACT OF 1980 (“CERCLA”), AS AMENDED, AND REGULATIONS PROMULGATED
THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW, PURCHASER (AND ANY ENTITY
AFFILIATED WITH OR CLAIMING BY, THROUGH OR UNDER PURCHASER) HEREBY WAIVE,
RELEASE AND AGREE NOT TO MAKE ANY CLAIM OR BRING ANY COST RECOVERY ACTION OR
CLAIM FOR CONTRIBUTION OR OTHER ACTION OR CLAIM AGAINST SELLER OR SELLER’S
AFFILIATES BASED ON (A) ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR HEALTH AND
SAFETY LAW OR REGULATION, INCLUDING CERCLA OR ANY STATE EQUIVALENT, OR ANY
SIMILAR LAW NOW EXISTING OR HEREAFTER ENACTED, (B) ANY DISCHARGE, DISPOSAL,
RELEASE, OR ESCAPE OF ANY CHEMICAL, OR ANY MATERIAL WHATSOEVER, ON, AT, TO, OR
FROM THE PROPERTY, OR (C) ANY ENVIRONMENTAL CONDITIONS WHATSOEVER ON, UNDER, OR
IN THE VICINITY OF THE PROPERTY, EXCEPT FOR CLAIMS BASED UPON A BREACH OF ANY
REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN OR IN ANY CONVEYANCE DOCUMENTS
OR CERTIFICATIONS.
 
WITHOUT LIMITATION UPON PURCHASER’S RIGHT TO RELY ON THE EXPRESS REPRESENTATIONS
AND WARRANTIES CONTAINED HEREIN OR IN ANY CONVEYANCE DOCUMENTS OR
CERTIFICATIONS, PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS
 

 
 
33 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE
PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON
OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS, REPRESENTATIVES OR
EMPLOYEES WITH RESPECT THERETO.  UPON CLOSING, PURCHASER (AND ANY ENTITY
AFFILIATED WITH OR CLAIMING BY, THROUGH OR UNDER PURCHASER) SHALL ASSUME THE
RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS
AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER’S INVESTIGATIONS, AND PURCHASER (AND ANY ENTITY AFFILIATED WITH OR
CLAIMING BY, THROUGH OR UNDER PURCHASER), UPON CLOSING, SHALL BE DEEMED TO HAVE
WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S AFFILIATES) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, FORESEEN
OR UNFORESEEN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER
(AND SELLER’S AFFILIATES) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT
OR PATENT CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN DESIGN OR CONSTRUCTION,
OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER
ACTS, OMISSIONS, LIABILITIES EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE
PROPERTY, EXCEPT FOR BREACHES BY SELLER OF THE EXPRESS PROVISIONS OF THIS
AGREEMENT OR ANY CONVEYANCE DOCUMENTS OR CERTIFICATIONS.
 
THE PROVISIONS OF THIS SECTION 11.7 SHALL SURVIVE THE CLOSING AND ANY
TERMINATION OF THIS AGREEMENT.
 
11.8           Trial by Jury.  In any lawsuit or other proceeding initiated by
Seller or Purchaser under or with respect to this Agreement, Seller and
Purchaser each waive any right they may have to trial by jury.  In addition,
Purchaser waives any right to seek rescission of the transaction provided for in
this Agreement.  Notwithstanding any provision of this Agreement to the
contrary, the obligations and agreements of the parties under this Section 11.8
shall survive any termination of this Agreement and the Closing.
 
11.9           Confidentiality.  Except as may be required by law, without the
prior written consent of Seller, and unless the Closing occurs, Purchaser shall
not disclose to any third party the existence of this Agreement or any term or
condition thereof or the results of any inspections or studies undertaken in
connection herewith or make any

 
 
34 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
public pronouncements, issue any press releases or otherwise disclose the
Information (hereinafter defined) or any information regarding this Agreement,
or the transactions contemplated hereby to any third party; provided, however,
that the foregoing shall not be construed to prevent Purchaser from making
(without the consent of, but upon notice to, Seller) any disclosure required by
any applicable law or regulation or judicial process and Seller expressly
consents to Purchaser’s disclosure of the material terms of this Agreement to
the Federal Securities and Exchange Commission in a public record filing in the
form attached as Exhibit U; provided, however, prior to making such disclosure
or filing, Purchaser shall deliver to Seller a final version (with all blanks
completed) of the proposed filing for Seller’s approval, which shall not be
unreasonably withheld, and if Seller fails to respond within 1 business day
thereafter, Seller shall be deemed to have approved such filing.  For purposes
hereof, “Information” shall mean and shall be deemed to include, without
limitation, the following written or oral information provided by or on behalf
of Seller to Purchaser, its actual or proposed partners or lenders, and their
respective agents, employees, representatives, consultants and board members
(collectively, “Purchaser’s Representatives”) either prior to or following the
Effective Date: (a) all documentation and/or information described in or
relating to Section 1 of this Agreement, including, without limitation, Mall
Agreements, Tangible Personal Property, the Ground Lease and all other
information regarding the operation, ownership, maintenance, management, or
occupancy of the Property; (b) the Title and Survey; and (c) any reports, tests,
or studies (together with the results of such studies and tests obtained or
provided by, or on behalf of, Seller).  Notwithstanding the foregoing,
“Information” shall not include information that is generally known in the
commercial real estate industry in the Portland, Oregon, Metropolitan Area.
 
Notwithstanding the foregoing, Seller’s delivery and Purchaser’s use of the
Information are subject to the following terms:  Purchaser shall (i) accept and
hold all Information in strict confidence in accordance with the terms of this
Agreement; (ii) not copy, reproduce, distribute or disclose the Information to
any third party other than Purchaser’s Representatives, except as permitted in
the preceding paragraph; (iii) not use the Information for any purpose other
than in connection with the transactions contemplated hereunder; and (iv) not
use the Information in any manner detrimental to Seller or the
Property.  Purchaser agrees to transmit the Information only to those
Purchaser’s Representatives who are actively and directly participating in the
evaluation of the acquisition of the Property, who are informed of and who have
agreed to comply with the terms of this Section 11.9 of this Agreement and who
are instructed not to make use of the Information in a manner inconsistent
herewith.  Purchaser shall be responsible for any breach of the terms of this
Agreement by Purchaser’ Representatives or any other person to whom the
Information is communicated. Purchaser agrees to indemnify, defend and hold
Seller and the Seller Indemnified Parties harmless against all Losses resulting
from Purchaser’s breach of this Section 11.9, as well as any breach thereof by
Purchaser’s Representatives, which indemnification shall survive the Closing or
termination of this Agreement.  Upon any termination of this Agreement,
Purchaser shall return all Information provided by or on behalf of Seller to
Seller, which obligation shall survive any termination of this
Agreement.  Notwithstanding the foregoing, upon Closing, Purchaser shall be
entitled to use and disclose Information to any person or entity, as Purchaser
may desire, in its sole judgment.
 

 
 
35 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

11.10           Reports.  If for any reason Purchaser does not consummate the
Closing, then Purchaser shall be entitled to retain all third-party reports
relating to the Property or any part thereof prepared at the request of
Purchaser, its employees and agents, and, only upon Seller’s written request and
without cost to Seller, Purchaser shall deliver copies of any or all such
reports to Seller.
 
11.11           Reporting Person.  Seller and Purchaser hereby designate Escrow
Agent to act as and perform the duties and obligations of the “reporting person”
with respect to the transaction contemplated by this Agreement for purposes of
26 C.F.R. Section  1.6045-4(e)(5) relating to the requirements for information
reporting on real estate transactions closed on or after January 1, 1991.  In
this regard, Seller and Purchaser each agree to execute at Closing, and to cause
Escrow Agent to execute at Closing, a Designation Agreement, designating Escrow
Agent as the reporting person with respect to the transaction contemplated by
this Agreement.
 
11.12           Press Releases.  The parties hereto shall not issue any press
releases with respect to the transactions contemplated hereby or consummated in
accordance with the terms hereof except as required by law or upon the mutual
agreement of the parties as to the form and content of such press release (with
consent not to be unreasonably withheld or delayed by either party), except that
either party may issue a press release after Closing without the consent of the
other.
 
11.13           Counterparts.  This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of less
than all of the parties, and all of which shall be construed together as but a
single instrument.  A party hereto may deliver executed signature pages to this
Agreement by facsimile transmission or by .pdf through email to any other party
hereto, which facsimile or .pdf copy shall be deemed to be an original executed
signature page.
 
11.14           Construction.  This Agreement shall not be construed more
strictly against Seller merely by virtue of the fact that the same has been
prepared by Seller or its counsel, it being recognized both of the parties
hereto have contributed substantially and materially to the preparation of this
Agreement.
 
11.15           Partial Invalidity.  In the event that any provision of this
Agreement shall be unenforceable in whole or in part, such provision shall be
limited to the extent necessary to render the same valid, or shall be excised
from this Agreement, as circumstances require, and this Agreement shall be
construed as if said provision had been incorporated herein as so limited, or as
if said provision has not been included herein, as the case may be.
 
11.16           Headings.  Headings of Sections are for convenience of reference
only, and shall not be construed as a part of this Agreement.
 
11.17           Attorneys’ Fees.  In the event a suit, action, arbitration, or
other proceeding of any nature whatsoever, including without limitation, any
proceeding under the U.S. Bankruptcy Code, is instituted, or the services of an
attorney are retained, to
 

 
 
36 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

interpret or enforce any provision of this Agreement, or with respect to any
dispute relating to this Agreement, the prevailing party shall be entitled to
recover from the losing party its attorney, paralegal, accountant, and other
expert fees, and all other fees, costs, and expenses actually incurred and
reasonably necessary in connection therewith.  In the event of suit, action,
arbitration, or other proceeding, the amount thereof shall be determined by the
judge or arbitrator, shall include fees and expenses incurred on any appeal or
review, and shall be in addition to all other amounts provided by law.
 
11.18           No Recording.  Neither Seller nor Purchaser may record a copy of
this Agreement or any memorandum hereof.
 
11.19           Due Diligence Agreement.  Purchaser and Seller have previously
executed a certain Due Diligence Agreement with respect to the Property dated as
of November 10, 2010.  In the event of any inconsistency between the terms of
such Due Diligence Agreement and this Agreement, the terms of this Agreement
shall control and supersede such terms in the Due Diligence Agreement which are
inconsistent.
 
11.20           Use (Required Statutory Notice). THE PROPERTY DESCRIBED IN THIS
INSTRUMENT MAY NOT BE WITHIN A FIRE PROTECTION DISTRICT PROTECTING STRUCTURES.
THE PROPERTY IS SUBJECT TO LAND USE LAWS AND REGULATIONS THAT, IN FARM OR FOREST
ZONES, MAY NOT AUTHORIZE CONSTRUCTION OR SITING OF A RESIDENCE AND THAT LIMIT
LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS 30.930, IN ALL
ZONES. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE
TITLE SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300,
195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS
2007, AND SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009. BEFORE SIGNING
OR ACCEPTING THIS INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY
SHOULD CHECK WITH THE APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY
THAT THE UNIT OF LAND BEING TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL,
AS DEFINED IN ORS 92.010 OR 215.010, TO VERIFY THE APPROVED USES OF THE LOT OR
PARCEL, TO VERIFY THE EXISTENCE OF FIRE PROTECTION FOR STRUCTURES AND TO INQUIRE
ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY, UNDER ORS 195.300,
195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS
2007, AND SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009.
 
[Signature Page to Follow]
 

 
 
37 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the Effective Date.
 
SELLER:
PDC COMMUNITY CENTERS L.L.C., a
Delaware limited liability company
   
 
By: /s/ Joel Bayer                         
 
Name: Joel Bayer                          
 
Authorized Signatory
       
PURCHASER:
RETAIL OPPORTUNITY INVESTMENTS
CORPORATION, a Delaware corporation
       
 
By: /s/ Stuart Tanz                        
 
Name: Stuart Tanz                         
 
Title: CEO                                       







 
 
38 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 
LIST OF EXHIBITS:
   
A-1
Legal Description of Division Land
A-2
Legal Description of Halsey Land
B
List of Leases
C
List of Service Contracts
D
Escrow Agreement
E
Permitted Exceptions
F
Existing Title Reports
G-1
Form of Deed
G-2
Form of Ground Lease Assignment
G-3
Statutory Quitclaim Deed for Improvements
H
Notice to Tenants
I
Notice to Parties to Service Contracts
J
Certificate of Non-Foreign Status
K
Tenant Inducements
L
Form Tenant Estoppel Certificate
M
Form Seller Tenant Estoppel Certificate
N
List of Pending Litigation
O
Bill of Sale
P
Material Violation Disclosures
Q
Lease Matters
R
Notice to Parties to Mall Agreements
S
Assignment of Leases
T
General Assignment
U
Disclosure Form
   
Schedules:
     
1.7             
Other Agreements
9.3.1
Pre-Approved New Leases


 
 
39 - Purchase and Sale Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
LEGAL DESCRIPTION
Division Land


 
Parcels 1 and 3, Partition Plat No. 1992-163, in the City of Portland, County of
Multnomah and State of Oregon.
 

 
 
1 - Exhibit A-1

--------------------------------------------------------------------------------

 

EXHIBIT A-2
 
LEGAL DESCRIPTION
Halsey Land
 
PARCEL I


Lot 9, Multhauf Acres, except the North 15 feet thereof, in the City of Gresham,
County of Multnomah and State of Oregon.


PARCEL II


Tract 10, Multhauf Acres, in the City of Gresham, County of Multnomah and State
of Oregon.
Excepting therefrom the North 145 feet of the East 145 feet.
Further excepting therefrom the North 15 feet and the East 15 feet taken for
widening of N.E. Halsey Street and N.E. 181st Avenue respectively.


PARCEL III


All of Tract 11, Multhauf Acres, in the City of Gresham, County of Multnomah and
State of Oregon.
Except the South 15 feet; also except the portion in N.E. 181st Avenue.






 

 
 
1 - Exhibit A-2

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LIST OF LEASES


Leases by Property
 
Property: Halsey Crossing
     
Unit
Lease Signed
Date
Strip Center Inline
   
B&H LOCKSMITH SERVICES
01020
4/17/2008
BANK OF AMERICA
00051
11/11/2002
CURVES FOR WOMEN
01505
8/31/2009
DOTTY'S DELI
01043
8/23/2010
FASHION BUG
01519
1/7/2010
GRESHAM POSTAL EXPRESS
01511
3/25/2010
HALSEY CROSSING LAUNDROMAT
01503
2/14/2003
JOY TERIYAKI
01015
9/21/2009
NAILS FOR YOU
01040
9/13/2007
OTHER MOTHERS
01029
3/10/2010
RICHARD'S
01035
5/13/2008
SUN TANS
01025
2/3/2009
UNIQUE BUFFET CHINESE RESTAURANT
01045
4/30/2001
SAFEWAY
00011
5/1/1990
SHARI'S
00105
8/2/1990
WENDY'S
00106
12/13/1990
CLARK INSURANCE
 01513
      6/10/2010



Leases by Property
 
Property: Division Crossing
   
Unit
Lease Signed
Date
AUTOZONE
00103
7/1/2002
BURGERVILLE
00101
9/15/1993
BEAUTY NAILS AND TAN
01200
5/31/2007
CRICKET WIRELESS
01102
7/13/2010
DIVISION LIQUORS
01100
2/23/2009
DOTTY'S DELI
01116
8/24/2010
H20 LAUNDRY'S
01108
3/16/2004
LITTLE CAESARS PIZZA
01106
10/7/2005
RENT A CENTER
01128
5/18/2009
RICHARD'S
01112
5/13/2008
SUBWAY
01208
10/16/2002
WEIGHT WATCHERS
01124
10/18/2007
WORLD TAEKWONDO
01212
1/19/2009
RITE AID
00012
1/29/1991
SAFEWAY
00011
2/4/1991
POSTAL ANNEX
   



 

 
 
1 - Exhibit B

--------------------------------------------------------------------------------

 

EXHIBIT C
 
LIST OF SERVICE CONTRACTS




Halsey Crossing
Parking Lot Sweeping and Maintenance Agreement dated as of July 1, 2009 between
Seller and Cantel Sweeping.


Exterior Landscape Maintenance Agreement dated as of August 1, 2009 between
Seller and Brickman Group Ltd.




Division Crossing
Parking Lot Sweeping and Maintenance Agreement dated as of July 1, 2009 between
Seller and Cantel Sweeping.


Exterior Landscape Maintenance Agreement dated as of August 1, 2009 between
Seller and Brickman Group Ltd.



 
 
1 - Exhibit C

--------------------------------------------------------------------------------

 

EXHIBIT D
 
ESCROW AGREEMENT


 
EARNEST MONEY ESCROW AGREEMENT
 
 

Stewart Title Guaranty Company  ESCROW OFFICER: 2 North LaSalle, 14th Floor
Chris Cameron Chicago, Illinois 60602 TEL:   (312) 849-5887 Attn: Chris Cameron 
FAX:  (773) 442-0276


 
ESCROW NO.:  10031565


 
DATE:  November 29, 2010
 
PDC Community Centers L.L.C. (“Seller”), and Retail Opportunity Investments
Corporation (“Purchaser”), are parties to that certain Purchase and Sale
Agreement dated November 29, 2010 (“Agreement”).  Seller, Purchaser and Stewart
Title Guaranty Company (“Escrow Agent”), are entering into this Earnest Money
Escrow Agreement (“Escrow Agreement”) pursuant to Section 2.1 of the
Agreement.  In the event of any inconsistency between the provisions of this
Escrow Agreement and the provisions of the Agreement, the provisions of the
Agreement shall control. However, the Escrow Agent may rely solely on this
Escrow Agreement to administer the Deposit (as defined below).  All capitalized
terms used herein and not otherwise defined shall have the same meaning as
provided in the Agreement.
 
A.           No later than 5:00 p.m. Pacific Time on November 30, 2010,
Purchaser shall deliver to Escrow Agent the sum of $500,000.00 in cash (the
“Initial Deposit “) to be held by Escrow Agent in accordance with the terms of
the Agreement.  In the event the Agreement is not terminated prior to the end of
the Due Diligence Period, Purchaser shall within one (1) business day after the
expiration of the Due Diligence Period deliver to Escrow Agent the additional
sum of $500,000.00 in cash (the “Additional Deposit”) to be held by Escrow Agent
in accordance with the terms of the Agreement (the Additional Deposit and
Initial Deposit together with all interest accrued thereon are collectively
referred to herein as the (“Deposit”).  The Deposit shall be held by Escrow
Agent in an interest-bearing account until disbursed as herein provided.  Escrow
Agent shall invest the Deposit as directed by Seller and Purchaser.  It is
understood by the undersigned that Escrow Agent is not responsible for any loss
of principal or interest which may be incurred as a result of making or
redeeming this investment pursuant to the written directions of the parties to
this Escrow Agreement. It is further understood by the undersigned that upon
maturity of this investment, Escrow Agent shall be under no obligation to
reinvest any sums without receiving subsequent written direction from Seller and
Purchaser.
 
Escrow Agent will pay any interest accrued on the Deposit to the party entitled
to the Deposit in accordance with the provisions of the Agreement.  Escrow Agent
shall hold and (a) disburse or (b) deliver or return the Deposit, each as
appropriate, in the following manner:
 
 
(i)
to Seller at the Closing upon consummation of the Closing (principal and
interest)

 

 
 
1 - Exhibit D

--------------------------------------------------------------------------------

 

 
to be credited against Purchase Price;

 
 
(ii)
to Seller or Purchaser, if such party sends to Escrow Agent written demand
therefor (the party sending such demand herein referred to as the “Demanding
Party”, and such other party, the “Non-Demanding Party”), stating that the
Demanding Party is entitled to the Deposit pursuant to Section 7 or any other
provision of the Agreement, subject to written objection by the Non-Demanding
Party in accordance with Paragraph (B) below; and

 
 
(iii)
Notwithstanding anything set forth herein or in the Agreement to the contrary,
in the event that Purchaser is at any time entitled to a return of the Deposit
(subject to the provisions of Paragraph (B) below) but Purchaser has not
repaired any damage caused by such inspection or kept the Property free and
clear of any mechanics’ and materialmens’ liens or other liens arising out of
its activities on the Property and those of its representatives, agents and
contractors, then (a) an amount equal to 150% of (i) the estimated costs of such
repairs, plus (ii) the amount of such liens, shall be retained by Escrow Agent
from the Deposit, which amount shall not be disbursed to Purchaser until such
time as all such damage is repaired and all such liens are released, and (b) the
balance of the Deposit shall be returned to Purchaser.

 
B.           Upon receipt of written demand for the Deposit pursuant to clause
(ii) of Paragraph (A) above, Escrow Agent shall promptly send a copy thereof to
the Non-Demanding Party who shall have the right to object to the delivery of
the Deposit to the Demanding Party by sending written notice of such objection
to Escrow Agent within five (5) business days after Escrow Agent delivers to the
Non-Demanding Party a copy of the written demand from the Demanding Party.  Such
notice from the Demanding Party shall set forth the basis for objecting to the
delivery of the Deposit.  Upon receipt of such objection from the Non-Demanding
Party, Escrow Agent shall promptly send a copy thereof to the Demanding Party
and shall refrain from sending the Deposit to the Demanding Party.
 
C.           In the event of any dispute between the parties regarding the
Deposit, or if Escrow Agent receives contradictory instructions, Escrow Agent
shall disregard all unilateral instructions received and either (i) hold the
Deposit until the dispute is mutually resolved and Escrow Agent is advised of
this fact in writing by both Seller and Purchaser, or Escrow Agent is otherwise
instructed by a final unappealable judgment or a judgment of a court of
competent jurisdiction for which the time to appeal has expired, or (ii) deposit
the Deposit with a court of competent jurisdiction (whereupon Escrow Agent shall
be released and relieved of any and all liability and obligations hereunder from
and after the date of such deposit).
 
D.           In the event Escrow Agent is uncertain as to its duties or rights
hereunder or shall receive conflicting instructions, claims or demands from the
parties hereto, or instructions which conflict with any of the provisions of
this Escrow Agreement, Escrow Agent shall refrain from taking any action other
than to keep safely the Deposit until Escrow Agent is instructed otherwise in a
writing signed by both Seller and Purchaser, or by a final unappealable judgment
or a judgment of a court of competent jurisdiction for which the time to appeal
has expired.
 

 
 
2 - Exhibit D

--------------------------------------------------------------------------------

 

E.           Escrow Agent may rely upon, and will be protected in acting or
refraining from acting upon, any written notice, instruction or request
furnished to it hereunder and believed by it to be genuine and to have been
signed or presented by the proper party or parties, provided that no
modification of this Escrow Agreement which purports to affect the rights,
duties or obligations of Escrow Agent hereunder shall be binding upon Escrow
Agent unless Escrow Agent has signed such modification.
 
F.           Escrow Agent may resign at will and be discharged from its duties
or obligations hereunder by giving notice in writing of such resignation
specifying a date when such resignation shall take effect; provided, however,
that Escrow Agent, prior to such resignation, identifies a replacement escrow
agent (the “Replacement Escrow Agent”) who: (i) is approved in writing by Seller
and Purchaser, which approval shall not be unreasonably withheld, conditioned or
delayed, (ii) signs a counterpart of this Escrow Agreement to evidence its
acceptance of the appointment as Escrow Agent, (iii) receives the Deposit from
Escrow Agent and acknowledges receipt thereof, and (iv) agrees to be bound by
all of the provisions hereof.  If Escrow Agent resigns and no Replacement Escrow
Agent is designated, Escrow Agent may deposit the Deposit with a court of
competent jurisdiction.  After resigning, as described above, Escrow Agent shall
have no further duties or liability hereunder.
 
G.           Purchaser and Seller, together, may terminate the appointment of
Escrow Agent hereunder by giving to it notice of such termination, specifying
the date upon which such termination will take effect and designating a
Replacement Escrow Agent, consistent with clauses (i) through (iv) of
Paragraph (G) above.  After such termination, Escrow Agent will have no further
duties or liability hereunder.
 
H.           Seller and Purchaser shall share equally the fees, costs and
expenses of Escrow Agent or Replacement Escrow Agent in connection with the
carrying out of its duties hereunder.
 
I.           Wherever under the terms and provisions of this Escrow Agreement
the time for performance of a condition falls upon a Saturday, Sunday or
holiday, such time for performance shall be extended to the next business day.
 
Amendments to this Escrow Agreement that are in writing and signed by all the
parties hereto or by their legal counsel shall be considered to be part of this
Escrow Agreement.  The undersigned hereby agree that in lieu of any original
written signature, the facsimile signature on this Escrow Agreement or any
amendment hereto will constitute a valid original signature and can be relied
upon for enforcement purposes.
 

 
 
3 - Exhibit D

--------------------------------------------------------------------------------

 

Notices to Seller, Purchaser, and Escrow Agent shall be sent as follows:
 

 
If to Seller:
 
   
c/o General Growth Properties, Inc.
   
110 North Wacker Drive
   
Chicago, Illinois 60606
   
Attention:              Joel Bayer
   
Chief Investment Officer
   
Telephone:             (312) 960-5015
   
Facsimile:               (312) 960-5475
         
- and to –
         
c/o General Growth Properties, Inc.
   
110 N. Wacker Drive
   
Chicago, Illinois  60606
   
Attention:              Andrew P. Massmann
   
Vice President & Deputy General Counsel
   
Telephone:             312/960-2954
   
Facsimile:               312/960-5476
         
- and to –
         
Levenfeld Pearlstein, LLC
   
2 North LaSalle Street, Suite 1300
   
Chicago, Illinois  60602
   
Attention:              Jason P. Neumark
   
Telephone:             312/476-7589
   
Facsimile:               312/346-8434
       
If to Purchaser:
 
         
Retail Opportunity Investments Corp.
   
3 Manhattanville Road, Second Floor
   
Purchase, New York 10577
   
Attention:              Richard Schoebel, COO
   
Telephone:             914/272-8080
   
Facsimile:               914/272-8088
         
With a copy to:
         
Dunn Carney Allen Higgins & Tongue LLP
   
851 SW Sixth Avenue, Suite 1500
   
Portland, OR 97204
   
Attention:              Kenneth S. Antell
   
Telephone:             503/224-6440
   
Facsimile:               503/224-7324
     

 
 
4 - Exhibit D

--------------------------------------------------------------------------------

 

 
If to Escrow Agent:
         
Stewart Title Guaranty Company
   
2 North LaSalle Street, Suite 1400
   
Chicago, IL 60602
   
Attention:              Chris Cameron
   
Telephone:            312/849-5887
   
Facsimile:               773/442-0276

 
Any communication, notice or demand of any kind shall be in writing and
delivered by personal service (including express or courier service), by
electronic communication, by facsimile (if confirmed in writing sent the same
day by registered or certified mail, postage prepaid, return receipt requested),
or by registered or certified mail, postage prepaid, return receipt requested
and addressed to the parties set forth above.
 
Any party may change its address for notice by written notice given to the other
in the manner provided herein.  Any such communication, notice or demand shall
be deemed to have been duly given or served on the date personally served, if by
personal service, on the date of confirmed dispatch, if by electronic
communication, or three (3) days after being placed in the U.S. Mail, if mailed.
 
FOR SELLER:
 
FOR PURCHASER:
     
PDC COMMUNITY CENTERS L.L.C.
 
RETAIL OPPORTUNITY INVESTMENTS CORPORATION
By:_____________________________________
 
By:__________________________________________
Name:___________________________________
 
Name:________________________________________
               Authorized Signatory
 
Its:__________________________________________
         
FOR ESCROW AGENT:
         
STEWART TITLE GUARANTY COMPANY
         
By:__________________________________________
   
Name:________________________________________
   
Its:__________________________________________
                 



 
 
5 - Exhibit D

--------------------------------------------------------------------------------

 

EXHIBIT E
 
PERMITTED EXCEPTIONS


 
1.
Acts of Purchaser, and those claiming by, through and under Purchaser.

 
2.
General and special taxes and assessments not yet due and payable.

 
3.
Rights of tenants in possession, as tenants only, under the Leases (in lieu of
this Permitted Exception, actual tenants in possession to be listed on deeds and
in title policy).

 
4.
Zoning, building, land use, and other governmental and quasi-governmental laws,
codes and regulations.

 
5.
Water rights, claims or title to water, if applicable, unless created or
suffered by Grantor.

 
6.
All matters set forth in the Title and Survey, except for those to which
Purchaser has objected and Seller has agreed to cure in accordance with the
provisions of Section 3.2.

 
7.
Such state of facts as would be disclosed by an ALTA survey of the Property.

 
8.
All other exceptions approved (or not objected to), and any other matter which
the Title Insurer agrees to insure against (by endorsement or otherwise), in
accordance with the provisions of Section 3.2.

 
9.
The Ground Lease.

 
10.
The ROFR.

 


 
 
1 - Exhibit E

--------------------------------------------------------------------------------

 

EXHIBIT F
 
EXISTING TITLE REPORTS


 
1. Stewart Title’s Order No. 1006434, Preliminary Title Report dated
November 12, 2010, regarding Halsey Real Property.
 
2. Stewart Title’s Order No. 10031565, Preliminary Title Report dated
November 11, 2010, regarding Division Real Property.
 


 


 

 
 
1 - Exhibit F

--------------------------------------------------------------------------------

 

EXHIBIT G-1
 
FORM OF DEED




After recording return to:
 
 

__________________________________________      
__________________________________________      
__________________________________________    
 Attention:   ________________________________      

 
                                       
Until a tax change is requested, all
tax statements shall be sent to:
 
 

__________________________________________      
__________________________________________      
__________________________________________    

 
 

 

 


STATUTORY SPECIAL WARRANTY DEED
 
                 _____________________________,
a(n)  __________________________  (“Grantor”), hereby conveys and specially
warrants to _______________________,  a(n) ________________________ (“Grantee”),
the real property and improvements located at _______________________, in the
County of , and legally described as set forth in the attached Exhibit A (the
“Property”), free of encumbrances created or suffered by the Grantor except as
specifically set forth in the attached Exhibit B (the “Permitted Exceptions”).


The true and actual consideration for this conveyance is
$__________________________.                                                                                                                                .


BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, AND
SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009. THIS INSTRUMENT DOES NOT
ALLOW USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF
APPLICABLE LAND USE LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS
INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE
APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND
BEING TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS
92.010 OR 215.010, TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO
DETERMINE ANY LIMITS ON LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED
IN ORS 30.930, AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS,
IF ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11,

 
 
1 - Exhibit G-1

--------------------------------------------------------------------------------

 

CHAPTER 424, OREGON LAWS 2007, AND SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON
LAWS 2009.
[Signatures on following page]

 
 
2 - Exhibit G-1

--------------------------------------------------------------------------------

 
DATED:  ________________, 2010.
       
GRANTOR:
                           
By:
   
Printed Name:
   
Title:
   
Date:
   


                                                     

STATE OF ILLINOIS                          )
) ss
County of ______________            )


The foregoing was acknowledged before me this ____ day of __________, 2010, by
____________________________ as the ________________________ of, a(n).



       Notary Public for Illinois


      


 
 
3 - Exhibit G-1

--------------------------------------------------------------------------------

 





Exhibit A


Legal Description





 
 
4 - Exhibit G-1

--------------------------------------------------------------------------------

 

Exhibit B


Permitted Exceptions









 
 
5 - Exhibit G-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G-2
 
FORM OF GROUND LEASE ASSIGNMENT


 
 
After recording mail to:
____________________
____________________
____________________
____________________
____________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This space reserved for Recorder's use only.



ASSIGNMENT AND ASSUMPTION AGREEMENT




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made and entered
into as of ____________ (the “Effective Date”) by and between _______________, a
__________________ (“Assignor”), and _______________, a __________________
(“Assignee”).




RECITALS:


A.           Assignor and Assignee have heretofore entered into that certain
Purchase and Sale Agreement dated as of ______________ (the “Purchase
Agreement”), pursuant to which Assignor has agreed to sell and assign to
Assignee, and Assignee has agreed to purchase and assume from Assignor, all of
Assignor’s right, title and interest in, to and under the that certain ground
lease described on Exhibit A attached hereto (the “Ground Lease”), with respect
to that certain real property commonly known as ______________ and more
particularly described on Exhibit B attached hereto (the “Property”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

 
 
1 - Exhibit G-2

--------------------------------------------------------------------------------

 

1.           Assignment.  Effective as of the Effective Date, Assignor hereby
assigns, transfers, conveys and sets over to Assignee all of Assignor’s right,
title and interest in, to and under the Ground Lease.


2.           Acceptance.  Assignee hereby accepts the assignment of the Ground
Lease and agrees to assume, keep, perform and fulfill all liabilities and
obligations of the tenant under the Ground Lease which accrue from and after the
Effective Date.


3.           Exculpation of Assignor and Related Parties.  The recourse of
Assignee or its successors or assigns against Assignor, and its members,
managers, officers, employees, agents and representatives, with respect to any
alleged breach by or on the part of Assignor of any representation, warranty,
covenant, undertaking, indemnity or agreement contained in this Assignment is
subject to, and shall be limited as set forth in, the Purchase Agreement
(including without limitation Section 10 thereof).


4.           Assignor's Indemnity of Assignee.  Assignor hereby agrees to defend
(with counsel reasonably satisfactory to Assignee) indemnify, and hold harmless
Assignee, its partners, and their officers, directors, employees, agents,
representatives, successors, and assigns, and each of them, from and against any
and all claims, suits, demands, causes of action, actions, liabilities, losses,
damages, costs and expenses (including attorneys' fees) arising out of or
related to the Ground Lease committed or alleged to have been committed prior to
the Effective Date.


5.           Assignee's Indemnity of
Assignor.                                                                Assignee
hereby agrees to defend (with counsel reasonably satisfactory to Assignor),
indemnify, and hold harmless Assignor, its members, and their respective
directors, officers, employees, agents, representatives, successors and assigns,
and each of them, from and against any and all claims, suits, demands, causes of
action, actions, liabilities, losses, damages, costs and expenses (including
attorneys' fees) arising out of or related to the Ground Lease committed or
alleged to have been committed on or after the Effective Date.


6.           Binding Effect.  This Assignment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.


7.           No Modification.  This Assignment shall not be altered, amended or
otherwise modified, except as set forth in a written document executed by the
parties hereto.


8.           Governing Law.  This Assignment and all questions arising in
connection herewith shall be governed by and construed in accordance with the
internal laws of the state where the Property is located.


9.           Attorney Fees.  In the event a suit, action, arbitration, or other
proceeding of any nature whatsoever, including without limitation, any
proceeding under the U.S. Bankruptcy Code, is instituted, or the services of an
attorney are retained, to interpret or enforce any provision of this Assignment,
or with respect to any dispute relating to this Assignment, the prevailing party
shall be entitled to recover from the losing party its attorney, paralegal,
accountant, and other expert fees, and all other fees, costs, and expenses
actually incurred and

 
 
2 - Exhibit G-2

--------------------------------------------------------------------------------

 

reasonably necessary in connection therewith.  In the event of suit, action,
arbitration, or other proceeding, the amount thereof shall be determined by the
judge or arbitrator, shall include fees and expenses incurred on any appeal or
review, and shall be in addition to all other amounts provided by law.


10.           Entire Agreement.  Except for the Purchase Agreement, this
Assignment contains the entire agreement between the parties and incorporates
and supersedes all prior understandings and agreements, both written and oral,
with respect to the Ground Lease.  This Assignment may only be modified by a
written instrument signed by both parties.


11.           Counterparts; Facsimile and .pdf Signatures.  This Assignment may
be executed in two or more counterparts, all of which shall be read together and
be construed as one instrument.  In order to expedite the transaction
contemplated herein, telecopied signatures or .pdf signatures sent via e-mail
may be used in place of original signatures on this Assignment.  Assignor and
Assignee intend to be bound by the signatures on the telecopied or e-mailed
document, are aware that the other party will rely on the telecopied or e-mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Assignment based on the form of signature.


IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the Effective Date.
 

       
[ASSIGNOR]
 
 
By:
   
Name:
   
Title:
         
[ASSIGNEE]
 
 
By:
   
Name:
   
Title:
 



 
 
3 - Exhibit G-2

--------------------------------------------------------------------------------

 

STATE OF __________                    )
)  SS.
COUNTY OF __________                )


I, the undersigned, a Notary Public in and for the County and State aforesaid,
DO HEREBY CERTIFY, that _______________, as _____________ of ________________,
_____________, personally known to me to be the same person whose name is
subscribed to the foregoing instrument appeared before me this day in person and
acknowledged that he/she signed and delivered the said instrument on behalf of
the __________________, as his/her own free and voluntary act and as the free
and voluntary act of ____________________, for the uses and purposes therein set
forth.


GIVEN under my hand and Notarial Seal this ____ day of _____________________.




_________________________________
Notary Public
My Commission Expires:
_____________________________________


STATE OF __________                    )
)  SS.
COUNTY OF __________                )


I, the undersigned, a Notary Public in and for the County and State aforesaid,
DO HEREBY CERTIFY, that _______________, as _____________ of ________________,
_____________, personally known to me to be the same person whose name is
subscribed to the foregoing instrument appeared before me this day in person and
acknowledged that he/she signed and delivered the said instrument on behalf of
the __________________, as his/her own free and voluntary act and as the free
and voluntary act of ____________________, for the uses and purposes therein set
forth.


GIVEN under my hand and Notarial Seal this ____ day of _____________________.




_________________________________
Notary Public
My Commission Expires:
_____________________________________


This Document Prepared By:


________________________
________________________
________________________
________________________
 

 
 
4 - Exhibit G-2

--------------------------------------------------------------------------------

 



 

 
 
5 - Exhibit G-2

--------------------------------------------------------------------------------

 

EXHIBIT G-3
 
FORM OF STATUTORY QUITCLAIM DEED FOR IMPROVEMENTS
 


 
After recording return to:
 

               


 
Until a tax change is requested, all
tax statements shall be sent to:
 

               

 
 

 


 
STATUTORY QUITCLAIM DEED FOR IMPROVEMENTS
 
    _________________________, a(n) _______________________(“Grantor”), hereby
releases and quitclaims to ______________, a(n) ____________________
(“Grantee”), all Grantor’s right, title, and interest in and to the
improvements, structures, and buildings (the “Improvements”) on the real
property located at , in the County of , and legally described as set forth in
the attached Exhibit A (the “Property”).


The true and actual consideration for this conveyance is $1 and other good and
valuable consideration.


BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE PERSON TRANSFERRING FEE TITLE
SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY, UNDER ORS 195.300, 195.301 AND
195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424, OREGON LAWS 2007, AND
SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009. THIS INSTRUMENT DOES NOT
ALLOW USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF
APPLICABLE LAND USE LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS
INSTRUMENT, THE PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE
APPROPRIATE CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND
BEING TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS
92.010 OR 215.010, TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO
DETERMINE ANY LIMITS ON LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED
IN ORS 30.930, AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS,
IF

 
 
1 - Exhibit G-3

--------------------------------------------------------------------------------

 

ANY, UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11,
CHAPTER 424, OREGON LAWS 2007, AND SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON
LAWS 2009.






[Signatures on following page]

 
 
2 - Exhibit G-3

--------------------------------------------------------------------------------

 

DATED:  ________________, 2010.
               
By:
   
Printed Name:
   
Title:
   
Date:
   





STATE OF ILLINOIS                          )
) ss
County of ______________            )


The foregoing was acknowledged before me this ____ day of __________, 20___, by
____________________________ as the ________________________ of, a(n)
_____________________.
 
 
 
     Notary Public for Illinois


 
 
3 - Exhibit G-3

--------------------------------------------------------------------------------

 





Exhibit A


Legal Description







 
 
4 - Exhibit G-3

--------------------------------------------------------------------------------

 

Exhibit B


Permitted Exceptions




 


 

 
 
5 - Exhibit G-3

--------------------------------------------------------------------------------

 

EXHIBIT H
 
NOTICE TO TENANTS






[logo.gif]


[Date]
Certified Mail
Return Receipt Requested




[Addressee]


RE:           [Site Address]
Change of Ownership Letter




To Whom This May Concern:


Retail Opportunity Investments Corp. is pleased to announce a change of
ownership of________________.  Effective immediately, ownership of
________________ has transferred to Retail Opportunity Investments Corporation
(“ROIC”).  Moving forward, ROIC is excited about the opportunity to own, manage
and operate the shopping center.  More specifically, ROIC looks forward to
working with ________________ during your tenancy at ________________.


My name is Richard Schoebel and I am the Chief Operating Officer of ROIC.  I can
be reached directly at (914/272-8085).  I along with Austin Barsophy will be
working with you during your tenancy at ________________.  Please do not
hesitate to contact Austin directly at (914/272-8068) if you cannot reach me.


Please note that all future rental payments under the lease must be directed to
the ROIC at:
 
 

ROIC ___________________  P.O. Box 100081  Pasadena, CA 91189-0081

 
All other correspondence and Legal Notices under the lease must be directed to
ROIC at:

 
 
1 - Exhibit H

--------------------------------------------------------------------------------

 
 
ROIC ___________________
c/o Retail Opportunity Investments Corp.
2nd Floor
3 Manhattanville Road
Purchase, NY 10577
 
Insurance Reminder: In accordance with the terms and conditions of your lease,
you must provide the Landlord with a certificate of insurance in the amounts
outlined in your lease. Please note, ROIC ________________________   must be
shown as an additional insured.


You are further notified that any refundable security deposits or any prepaid
rents under your lease have been transferred to ROIC.


ROIC is committed to working with you to make _____________________ the most
successful retail project in the dynamic ______________________ .  Also, please
find enclosed your Rent Statement commencing on ___________________ .  If I can
be of further assistance, please do not hesitate to call.


Sincerely,


Retail Opportunity Investments Corp.






Richard K. Schoebel
Chief Operating Officer



 
 
2 - Exhibit H

--------------------------------------------------------------------------------

 

EXHIBIT I
 
NOTICE TO PARTIES TO SERVICE CONTRACTS




______________, 201_
Re:           [NAME], [CITY], [STATE] (the “Property”)
 
Dear Service Provider:
 
This is to notify you that PDC Community Centers L.L.C. (“Owner”), has sold its
interest in the property described above to _____________________, a
_______________________ (“Purchaser”), and in connection therewith has assigned
its interest under your service contract to Purchaser.  All notices to the owner
of the Property pursuant to your service contract at the Property should be sent
to Purchaser in the manner provided in the service contract to the following
address:


_____________________
_____________________
_____________________
_____________________


 
Very truly yours,
 
PDC COMMUNITY CENTERS L.L.C.
 
By:  __________________________                                                    
Name:  ________________________                                                    
Authorized Signatory









 
 
1 - Exhibit I

--------------------------------------------------------------------------------

 

EXHIBIT J
 
CERTIFICATE OF NON-FOREIGN STATUS


 
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign
person.  For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity.   _________________________________ (“GGP”), is a disregarded entity for
federal tax purposes. ____________________________________ (“Transferor”), is
the tax reporting entity for GGP. To inform the transferee that withholding of
tax is not required upon the disposition of a U.S. real property interest by
Transferor, the undersigned hereby certifies the following:


1.
Neither Transferor nor GGP is a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

 
2.
Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the
Code;

 
3.
GGP is a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the Code;

 
4.
Transferor’s U.S. employer identification number is ________________________.

 
5.  
Transferor’s office address is:



c/o General Growth Properties, Inc.
110 North Wacker Drive
Chicago, IL  60606


Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.


Under penalties of perjury the undersigned declares that it has examined this
certification and to the best of its knowledge and belief, the information
contained herein is true, correct and complete.


Executed as of the _______ day of ____________, 20___.
 

 
TRANSFEROR:
 
 
By:
   
Name:
   
Title:
 


 
 
1 - Exhibit J

--------------------------------------------------------------------------------

 

EXHIBIT K
 
TENANT INDUCEMENT COSTS AND LEASING COMMISSIONS


 
Purchaser is obligated to pay the following:  All Tenant Inducement Costs and
Leasing Commissions, to the extent consistent with the prior estimates that were
provided by Seller to Purchaser on or about November 23 or 24, 2010 (the
“Estimates”), in connection with:
 
Halsey Crossing:  Dollar Tree, Sun Tans and Joy Teriyaki leases
 
Division Crossing:  Postal Annex and Weight Watchers leases
 
Any Tenant Inducement Costs or Leasing Commissions in connection with the above
leases which are materially greater than those described in the Estimates shall
require Purchaser’s written consent, which shall not be unreasonably withheld.

 
Seller is obligated to pay the following:  None
 


 
 
1 - Exhibit K

--------------------------------------------------------------------------------

 

EXHIBIT L
 
FORM TENANT ESTOPPEL CERTIFICATE


 
General Growth Properties, Inc.
110 North Wacker Drive
Chicago, Illinois 60606
Attention:  Ronald L. Gern, General Counsel


[PURCHASER]
__________________
__________________
Attention:______________


Re:           Lease described in Exhibit A (the “Lease”) between the undersigned
(“Tenant”) and the Landlord named therein (“Landlord”) concerning the premises
described therein (“Leased Premises”) located at the property generally
described in Part C of Exhibit A (“Property”).


 

 

 
 
At the request of Landlord, made in connection with the proposed sale of the
Property to the above named purchaser (“Purchaser”), the undersigned hereby
certifies to Landlord and Purchaser, and any lender of Purchaser or Landlord
(“Lender”), as follows:
 
1.           Except as shown on Part D of Exhibit A, the Lease is presently in
full force and effect and the original Lease has not been amended, extended,
supplemented or modified.


2.           The Lease represents the entire agreement between Tenant and
Landlord with respect to the Leased Premises, the Property and the building of
which the Leased Premises are a part.


3.           Except as disclosed in Part D of Exhibit A, Tenant is in sole
possession of the Leased Premises and is occupying the Leased Premises and
conducting business therein and Tenant has not entered into any assignment,
sublease, hypothecation, leasehold mortgage or other agreement transferring or
encumbering any of its interest in the Lease or the Leased Premises.


4.           The commencement and expiration dates of the Lease and certain
information concerning rent provisions under the Lease, as well as the square
footage of the Leased Premises, are set forth in Exhibit A.  Minimum rent,
additional rent, and all other charges due under the Lease have been paid up to
and including ________ 201__.  No rent or other charge or expense has been paid
more than 30 days in advance of its due date.
 

 


 
 
1 - Exhibit L

--------------------------------------------------------------------------------

 
5.           The amount of Tenant’s security deposit, if any, is as set forth on
Part H of Exhibit A.


6.           Except as shown on Part L of Exhibit A, to the knowledge of the
Tenant, Landlord has no unpaid obligations under the Lease.


7.           Except as shown on Part L of Exhibit A, neither Tenant nor, to
Tenant’s best knowledge, Landlord is in default under any of the terms of the
Lease, nor has any event occurred which with the passage of time or the giving
of notice or both would constitute a default under the Lease.  Except as shown
on Part L of Exhibit A, Tenant has no claims, counterclaims, defenses or setoffs
against Landlord arising under the Lease or in connection with the Leased
Premises or the Property, and Tenant is not entitled to any concession,
abatement, rebate, allowance or free or reduced rent for any period after the
date hereof, except as set forth on Part L of Exhibit A.


8.           Except as shown on Part L of Exhibit A, possession of the Leased
Premises has been delivered to Tenant, and Tenant has accepted the Leased
Premises, occupies the Leased Premises and is open for business in the Leased
Premises.  Landlord has completed all construction required by the Lease and
Landlord has no current obligation to pay for any Tenant finish, leasehold
improvements or other construction.  Further, all other conditions under the
Lease to be performed by Landlord have been satisfied, including, without
limitation, all co-tenancy requirements thereunder, if any.
 
9.           Except as shown on Part L of Exhibit A, to Tenant’s best knowledge
and belief, all space and improvements leased by Tenant have been completed in
compliance with applicable laws and Tenant has received no notice of and has no
knowledge of, any violation of any governmental law or requirement with respect
to the Leased Premises or its operations.


10.           Except as shown on Part G of Exhibit A, Tenant does not have any
right to renew or extend the Lease, or to terminate the Lease, or to expand or
lease additional space, or any option or preferential right to purchase all or
any part of or interest in the Leased Premises or the building of which the
Leased Premises are a part, or the Property.


11.           There are no actions pending against Tenant or any guarantor of
Tenant’s obligations under the Lease pursuant to bankruptcy, insolvency or other
similar laws of any jurisdiction.


12.           All of the matters set forth herein and on Exhibit A are true and
correct as of the date hereof.


13.           Tenant acknowledges that Purchaser’s interest under the Lease and
the rent and all other sums due thereunder will be assigned to Lender as part of
the security for a loan by Lender to Purchaser.  In the event that Lender
notifies Tenant of a default under the mortgage and demands that Tenant pay its
rent and all other sums due under the Lease to Lender, Tenant agrees that it
shall pay its rent and all such other sums to Lender.  Tenant further
acknowledges

 
 
2 - Exhibit L

--------------------------------------------------------------------------------

 

that Lender, as the holder of a loan secured by the Property, may fully rely on
the certifications made herein.


14.           In the event that Lender succeeds to the interest of the Landlord
or any successor to Landlord then Tenant hereby agrees to attorn to and accept
Lender and to recognize Lender as its Landlord under the Lease for the then
remaining balance of the term thereof, and upon request of Lender, Tenant shall
execute and deliver to Lender an agreement of attornment reasonably satisfactory
to Lender.


IN WITNESS WHEREOF, Tenant has executed this Estoppel Certificate on this ___
day of ______________, 201__.


Tenant:


By:
Its:
 

 


 
 
3 - Exhibit L

--------------------------------------------------------------------------------

 

EXHIBIT M
 
FORM SELLER ESTOPPEL CERTIFICATE
 

 


Attention:                      ______________
Ladies and Gentlemen:
 
At the request of _____________ (“Purchaser”), the undersigned (“Seller”),
hereby certifies to Purchaser and any party providing financing to Purchaser, as
follows in connection with the proposed sale of [the ground leasehold estate in]
the property commonly known as ______________ located in _____________ (the
“Property”), all to the best of Seller’s knowledge:
 
1.           Except as shown on Part D of Exhibit A, the Lease is presently in
full force and effect and the original Lease has not been amended, extended,
supplemented or modified.


2.           The Lease represents the entire agreement between Tenant and Seller
with respect to the Leased Premises, the Property and the building of which the
Leased Premises are a part.


3.           Except as disclosed in Part D of Exhibit A, to the best of Seller’s
knowledge, Tenant is in sole possession of the Leased Premises and is occupying
the Leased Premises and conducting business therein and Tenant has not entered
into any assignment, sublease, hypothecation, leasehold mortgage or other
agreement transferring or encumbering any of its interest in the Lease or the
Leased Premises.


4.           The commencement and expiration dates of the Lease and certain
information concerning rent provisions under the Lease, as well as the square
footage of the Leased Premises, are set forth in Exhibit A.  Minimum rent,
additional rent, and all other charges due under the Lease have been paid up to
and including ________ 201__.  No rent or other charge or expense has been paid
more than 30 days in advance of its due date.


5.           The amount of Tenant’s security deposit, if any, is as set forth on
Part H of Exhibit A.


6.           Except as shown on Part L of Exhibit A, to the best of Seller’s
knowledge, Seller has no unpaid obligations under the Lease.


7.           Except as shown on Part L of Exhibit A, neither Seller nor, to the
best of Seller’s knowledge, Tenant, is in default under any of the terms of the
Lease, nor to the best of Seller’s knowledge has any event occurred which with
the passage of time or the giving of notice or both would constitute a default
under the Lease.  Except as shown on Part L of Exhibit A, to the best of
Seller’s knowledge, Tenant has no claims, counterclaims, defenses or setoffs
against Seller arising under the Lease or in connection with the Leased Premises
or the Property, and

 
 
1 - Exhibit M

--------------------------------------------------------------------------------

 

Tenant is not entitled to any concession, abatement, rebate, allowance or free
or reduced rent for any period after the date hereof, except as set forth on
Part L of Exhibit A.


8.           Except as shown on Part L of Exhibit A, possession of the Leased
Premises has been delivered to Tenant, and to the best of Seller’s knowledge,
Tenant has accepted the Leased Premises, occupies the Leased Premises and is
open for business in the Leased Premises.  Seller has completed all construction
required by the Lease and Seller has no current obligation to pay for any Tenant
finish, leasehold improvements or other construction.  Further, all other
conditions under the Lease to be performed by Seller have been satisfied,
including, without limitation, all co-tenancy requirements thereunder, if any.
 
9.           Except as shown on Part L of Exhibit A, to the best of Seller’s
knowledge, all space and improvements leased by Tenant have been completed in
compliance with applicable laws and Seller has received no notice of and has no
knowledge of, any violation of any governmental law or requirement with respect
to the Leased Premises or its operations.


10.           Except as shown on Part G of Exhibit A, Tenant does not have any
right to renew or extend the Lease, or to terminate the Lease, or to expand or
lease additional space, or any option or preferential right to purchase all or
any part of or interest in the Leased Premises or the building of which the
Leased Premises are a part, or the Property.


11.           To the best of Seller’s knowledge, there are no actions pending
against Tenant or any guarantor of Tenant’s obligations under the Lease pursuant
to bankruptcy, insolvency or other similar laws of any jurisdiction.


    12.           All of the matters set forth herein and on Exhibit A are true
and correct as of the date hereof.


When used herein, phrases such as “to Seller’s knowledge” or “to the best of
Seller’s knowledge” shall mean the conscious actual knowledge (as opposed to
constructive, deemed or imputed knowledge) of or receipt of written notice by
Luc A. Picotte (the “Knowledge Party”), and shall not be construed, by
imputation or otherwise, to refer to the knowledge of any other officer, agent,
manager, representative or employee of Seller, any property manager or any of
their respective affiliates.  There shall be no duty imposed or implied to
investigate, inspect or audit any such matters, and there shall be no personal
liability on the part of the Knowledge Party.


The liability of Seller hereunder shall be subject to the provisions of Section
8.2 and Section 10 of that certain Purchase and Sale Agreement dated as of
_____________ by and between Seller and Purchaser.
 
 

 
Very truly yours,
 
 
PDC COMMUNITY CENTERS L.L.C.
 
By:
   
Name:
      Authorized Signatory



 
 
2 - Exhibit M

--------------------------------------------------------------------------------

 

EXHIBIT N
 
LIST OF PENDING LITIGATION




None.



 
 
1 - Exhibit N

--------------------------------------------------------------------------------

 

EXHIBIT O
 
BILL OF SALE




PDC COMMUNITY CENTERS L.L.C., a Delaware limited liability company (“Seller”),
in consideration of Ten and No/100 Dollars ($10.00), receipt of which is hereby
acknowledged does hereby sell, assign and transfer to ___________________, a
_________________ (“Purchaser”), all of Seller’s right, title and interest in,
to and under the Tangible Personal Property (as defined in that certain Purchase
and Sale Agreement dated as of ____________ (the “Agreement”) by and between
Seller and Purchaser) relating to [the leasehold estate in] that certain real
property commonly known as ____________________.  Such sale, assignment and
transfer do not include any of the Excluded Property (as defined in the
Agreement).
 
This sale, assignment and transfer is made without representation, warranty or
guaranty by, or recourse against, Seller of any kind whatsoever except that
Seller warrants that it is the owner of the Tangible Personal Property herein
conveyed and such Tangible Personal Property is free and clear of liens or
security interests created by Seller.  Further, any implied warranties of
quality, fitness or merchantability are hereby disclaimed.
 
The recourse of Purchaser or its successors or assigns against Seller, and its
members, managers, officers, employees, agents and representatives, with respect
to any alleged breach by or on the part of Seller of any representation,
warranty, covenant, undertaking, indemnity or agreement contained in this Bill
of Sale is subject to, and shall be limited as set forth in, the Agreement
(including without limitation Section 10 thereof).
 
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of the
____ day of __________, 201__.
 

 
PDC COMMUNITY CENTERS L.L.C.
 
By:
   
Name:
      Authorized Signatory


 
 
1 - Exhibit O

--------------------------------------------------------------------------------

 

EXHIBIT P


MATERIAL VIOLATION DISCLOSURES




None

 
 
1 - Exhibit P

--------------------------------------------------------------------------------

 

EXHIBIT Q


LEASE MATTERS




None





















 
 
1 - Exhibit Q

--------------------------------------------------------------------------------

 

EXHIBIT R


NOTICE TO PARTIES TO MALL AGREEMENTS


____________________, 201__


Re:           [NAME], [CITY], [STATE] (the “Property”)
 


This is to notify you that PDC Community Centers L.L.C. (“Owner”), has sold its
interest in the property described above and in connection therewith has
assigned its interest under that certain ______________ dated _______________
(the “Agreement”) to _____________________, a _______________________
(“Purchaser”).


You are further notified that any prepaid amounts under the Agreement have been
transferred to Purchaser.


Commencing as of ________________________, all payments under the Agreement
shall be paid to Purchaser or as Purchaser shall direct.  Please make your
checks payable to Purchaser at the following address:


__________________________
__________________________
__________________________


Any written notices you desire or are required to make to under the Agreement
should hereafter be sent to Purchaser at the above address.
 
 

 
Very truly yours,
 
 
PDC COMMUNITY CENTERS L.L.C.
 
By:
   
Name:
      Authorized Signatory


 
 
1- Exhibit R

--------------------------------------------------------------------------------

 

EXHIBIT S


ASSIGNMENT OF LEASES




THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into as of ____________ (the “Effective Date”) by and between _______________, a
__________________ (“Assignor”), and _______________, a __________________
(“Assignee”).




RECITALS:


A.           Assignor and Assignee have heretofore entered into that certain
Purchase and Sale Agreement dated as of ______________ (the “Purchase
Agreement”), pursuant to which Assignor has agreed to sell to Assignee, and
Assignee has agreed to purchase from Assignor, [the leasehold estate in] that
certain real property commonly known as ______________ (the “Property”).


B.           In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign to Assignee all of its right, title and
interest in, to and under all leases with respect to the Property, as more
particularly described on the list attached hereto as Exhibit A (collectively,
the “Leases”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:


1.           Assignment.  Effective as of the Effective Date, Assignor hereby
assigns, transfers, conveys and sets over to Assignee all of Assignor’s right,
title and interest in, to and under the Leases, including any security deposits
held thereunder, but only to the extent assignable or transferable without the
consent of any party.  Such assignment, transfer and conveyance do not include
any of the Excluded Property (as defined in the Purchase Agreement).


2.           Acceptance.  Assignee hereby accepts the assignment of the Leases
and agrees to assume, keep, perform and fulfill all liabilities and obligations
of the landlord under the Leases which accrue from and after the Effective Date.


3.           Exculpation of Assignor and Related Parties.  The recourse of
Assignee or its successors or assigns against Assignor, and its members,
managers, officers, employees, agents and representatives, with respect to any
alleged breach by or on the part of Assignor of any representation, warranty,
covenant, undertaking, indemnity or agreement contained in this Assignment is
subject to, and shall be limited as set forth in, the Purchase
Agreement  (including without limitation Section 10 thereof).


4.           Assignor's Indemnity of Assignee.  Assignor hereby agrees to defend
(with counsel reasonably satisfactory to Assignee) indemnify, and hold harmless
Assignee, its partners,

 
 
1 - Exhibit S

--------------------------------------------------------------------------------

 

and their officers, directors, employees, agents, representatives, successors,
and assigns, and each of them, from and against any and all claims, suits,
demands, causes of action, actions, liabilities, losses, damages, costs and
expenses (including attorneys' fees) arising out of or related to the Leases
committed or alleged to have been committed prior to the Effective Date.


5.           Assignee's Indemnity of Assignor.  Assignee hereby agrees to defend
(with counsel reasonably satisfactory to Assignor), indemnify, and hold harmless
Assignor, its members, and their respective directors, officers, employees,
agents, representatives, successors and assigns, and each of them, from and
against any and all claims, suits, demands, causes of action, actions,
liabilities, losses, damages, costs and expenses (including attorneys' fees)
arising out of or related to the Leases committed or alleged to have been
committed on or after the Effective Date.


4.           Binding Effect.  This Assignment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.


5.           No Modification.  This Assignment shall not be altered, amended or
otherwise modified, except as set forth in a written document executed by the
parties hereto.


6.           Governing Law.  This Assignment and all questions arising in
connection herewith shall be governed by and construed in accordance with the
internal laws of the state where the Property is located.


7.           Counterparts; Facsimile and .pdf Signatures.  This Assignment may
be executed in two or more counterparts, all of which shall be read together and
be construed as one instrument.  In order to expedite the transaction
contemplated herein, telecopied signatures or .pdf signatures sent via e-mail
may be used in place of original signatures on this Assignment.  Assignor and
Assignee intend to be bound by the signatures on the telecopied or e-mailed
document, are aware that the other party will rely on the telecopied or e-mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Assignment based on the form of signature.


8.           Attorney Fees.  In the event a suit, action, arbitration, or other
proceeding of any nature whatsoever, including without limitation, any
proceeding under the U.S. Bankruptcy Code, is instituted, or the services of an
attorney are retained, to interpret or enforce any provision of this Assignment,
or with respect to any dispute relating to this Assignment, the prevailing party
shall be entitled to recover from the losing party its attorney, paralegal,
accountant, and other expert fees, and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith.  In the
event of suit, action, arbitration, or other proceeding, the amount thereof
shall be determined by the judge or arbitrator, shall include fees and expenses
incurred on any appeal or review, and shall be in addition to all other amounts
provided by law.


9.           Entire Agreement.  Except for the Purchase Agreement, this
Assignment contains the entire agreement between the parties and incorporates
and supersedes all prior

 
 
2 - Exhibit S

--------------------------------------------------------------------------------

 

understandings and agreements, both written and oral, with respect to the
Leases.  This Assignment may only be modified by a written instrument signed by
both parties.


IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the Effective Date.


[Signatures follow on next page]







 
 
3 - Exhibit S

--------------------------------------------------------------------------------

 

EXHIBIT T


GENERAL ASSIGNMENT




THIS GENERAL ASSIGNMENT (this “Assignment”) is made and entered into as of
___________________ (the “Effective Date”) by and between
____________________________, a ___________________ (“Assignor”), and
______________________, a ________________________ (“Assignee”).




RECITALS:


A.           Assignor and Assignee have heretofore entered into that certain
Purchase and Sale Agreement dated as of ______________ (the “Purchase
Agreement”), pursuant to which Assignor has agreed to sell to Assignee, and
Assignee has agreed to purchase from Assignor, [the leasehold estate in] that
certain real property commonly known as ______________ (the “Property”).


B.           In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign to Assignee all of its right, title and
interest, if any, in, to and under the maintenance, service, leasing, brokerage,
advertising and other like contracts and agreements with respect to the
ownership and operation of the Property or any portion thereof (excluding
contracts affecting other properties in addition to the Property), as listed on
Exhibit A attached hereto (collectively, the “Service Contracts”).


C.           In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign to Assignee all of its right, title and
interest, if any, in, to and under all intangible property, permits, licenses,
approvals, guarantees and warranties benefiting or pertaining to the Property or
any portion thereof (collectively, the “Intangibles”).


D.           In connection with the transactions contemplated by the Purchase
Agreement, Assignor has agreed to assign all of its right, title and interest,
if any and to the extent assignable, in, to and under those documents listed on
Exhibit B attached hereto (collectively, the “Other Agreements”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:


1.           Assignment.  Effective as of the Effective Date, Assignor hereby
assigns, transfers, conveys and sets over to Assignee all of Assignor’s right,
title and interest, if any, in, to and under the Service Contracts, Intangibles
and the Other Agreements, but only to the extent assignable or transferable
without the consent of any party.  Such assignment, transfer and conveyance do
not include any of the Excluded Property (as defined in the Purchase Agreement).

 
 
1 - Exhibit T

--------------------------------------------------------------------------------

 

2.           Acceptance.  Assignee hereby accepts the assignment of the Service
Contracts, Intangibles and the Other Agreements, and agrees to assume, keep,
perform and fulfill all liabilities and obligations of Assignor which accrue
under the Service Contracts, Intangibles and the Other Agreements from and after
the Effective Date.


3.           Exculpation of Assignor and Related Parties.  The recourse of
Assignee or its successors or assigns against Assignor, and its members,
managers, officers, employees, agents and representatives, with respect to any
alleged breach by or on the part of Assignor of any representation, warranty,
covenant, undertaking, indemnity or agreement contained in this Assignment is
subject to, and shall be limited as set forth in, the Purchase Agreement
(including without limitation Section 10 thereof).


4.           Assignee's Indemnity of Assignor.  Assignee hereby agrees to defend
(with counsel reasonably satisfactory to Assignor), indemnify, and hold harmless
Assignor, its members, and their respective directors, officers, employees,
agents, representatives, successors and assigns, and each of them, from and
against any and all claims, suits, demands, causes of action, actions,
liabilities, losses, damages, costs and expenses (including attorneys' fees)
arising out of or related to the Service Contracts, Intangibles and Other
Agreements, committed or alleged to have been committed on or after the
Effective Date.


5.           Assignor's Indemnity of Assignee.  Assignor hereby agrees to defend
(with counsel reasonably satisfactory to Assignee) indemnify, and hold harmless
Assignee, its partners, and their officers, directors, employees, agents,
representatives, successors, and assigns, and each of them, from and against any
and all claims, suits, demands, causes of action, actions, liabilities, losses,
damages, costs and expenses (including attorneys' fees) arising out of or
related to the Service Contracts, Intangibles and Other Agreements, committed or
alleged to have been committed prior to the Effective Date.


6.           Binding Affect.  This Assignment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.


7.           No Modification.  This Assignment shall not be altered, amended or
otherwise modified, except as set forth in a written document executed by the
parties hereto.


8.           Governing Law.  This Assignment and all questions arising in
connection herewith shall be governed by and construed in accordance with the
internal laws of the state where the Property is located.


9.           Counterparts; Facsimile and .pdf Signatures.  This Assignment may
be executed in two or more counterparts, all of which shall be read together and
be construed as one instrument.  In order to expedite the transaction
contemplated herein, telecopied signatures or .pdf signatures sent via e-mail
may be used in place of original signatures on this Assignment.  Assignor and
Assignee intend to be bound by the signatures on the telecopied or e-mailed
document, are aware that the other party will rely on the telecopied or e-mailed
signatures, and hereby waive any defenses to the enforcement of the terms of
this Assignment based on the form of signature.

 
 
2 - Exhibit T

--------------------------------------------------------------------------------

 
 
10.           Attorney Fees.  In the event a suit, action, arbitration, or other
proceeding of any nature whatsoever, including without limitation, any
proceeding under the U.S. Bankruptcy Code, is instituted, or the services of an
attorney are retained, to interpret or enforce any provision of this Assignment,
or with respect to any dispute relating to this Assignment, the prevailing party
shall be entitled to recover from the losing party its attorney, paralegal,
accountant, and other expert fees, and all other fees, costs, and expenses
actually incurred and reasonably necessary in connection therewith.  In the
event of suit, action, arbitration, or other proceeding, the amount thereof
shall be determined by the judge or arbitrator, shall include fees and expenses
incurred on any appeal or review, and shall be in addition to all other amounts
provided by law.


11.           Entire Agreement.  Except for the Purchase Agreement, this
Assignment contains the entire agreement between the parties and incorporates
and supersedes all prior understandings and agreements, both written and oral,
with respect to the Service Contracts, Intangibles and Other Agreements.  This
Assignment may only be modified by a written instrument signed by both parties.




IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the Effective Date.


[Signatures follow on next page]





 
 
3 - Exhibit T

--------------------------------------------------------------------------------

 

EXHIBIT U


DISCLOSURE FORM

 

 




UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
WASHINGTON, D.C. 20549
 


FORM 8-K
 
CURRENT REPORT
Pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934
 
Date of report (Date of earliest event reported):
November [•], 2010
 
RETAIL OPPORTUNITY INVESTMENTS CORP.
(Exact Name of Registrant as Specified in Its Charter)

         
Delaware
(State or other jurisdiction
of incorporation)
 
001-33749
(Commission File Number)
 
26-0500600
(I.R.S. Employer
Identification No.)




     
3 Manhattanville Road, Purchase, NY
(Address of Principal Executive Offices)
 
10577
(Zip Code)

Registrant’s telephone number, including area code: (914) 272-8080
Not applicable
(Former Name or Former Address, if Changed Since Last Report)


 
Check the appropriate box below if the Form 8-K filing is intended to
simultaneously satisfy the filing of obligation of the registrant under any of
the following provisions:
 
  [  ]
Written communications pursuant to Rule 425 under the Securities Act (17 CFR
230.425)

 
  [  ]
Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR
240.14a-12)

 
  [  ]
Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act
(17 CFR 240.14d-2(b))

 
  [  ]
Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act
(17 CFR 240.13e-4(c))

 

 

 


 
 
1 - Exhibit U

--------------------------------------------------------------------------------

 

Item 1.01  Entry into a Material Definitive Agreement.
 
On November [•], 2010, Retail Opportunity Investments Corp.  ( the “Company”)
entered into an agreement for purchase and sale agreement (the “Purchase
Agreement”) with PDC Community Centers L.L.C. (the “Seller”) to acquire (i)
certain parcels of real estate commonly known as Division Crossing located in
Portland, Oregon (the “Division Property”) and (ii) a ground lease, by and
between Aldo Rossi, as landlord (the “Ground Lessor”), and the Seller’s
predecessor in interest, as tenant, with respect to certain parcels of real
estate commonly known as Halsey Crossing in Gresham, Oregon (the “Halsey
Property” and, together with the Division Property, the “Property”) for an
aggregate purchase price of $18.05 million, of which $11.025 million is
allocated to the Division Property and $7.025 is allocated to the Halsey
Property. The ground lease relating to the Halsey Property expires on June 1,
2069. There is an annual minimum ground lease rent equal to $200,000 per annum
and 20% of the net operating income realized from the Halsey Property which is
in excess of $325,000. [In addition, the ground lease requires that the ground
lessee shall also pay to the Ground Lessor as bonus rent 25% of all sales in
excess of $36,000,000 per annum which are made from the Safeway Inc. store
[located at the Halsey Property].
 
The Division Property is a [grocery-anchored neighborhood shopping center] of
approximately [•] square feet that is anchored by [•].  It is currently [•]%
leased.  The Division Property is located in an area with approximately [•]
people within a five mile radius, with an average household income of
approximately $[•].
 
The Halsey Property is a [grocery-anchored neighborhood shopping center] of
approximately [•] square feet that is anchored by [•].  It is currently [•]%
leased.  The Halsey Property is located in an area with approximately [•] people
within a five mile radius, with an average household income of approximately
$[•].
 
The Purchase Agreement contains terms, conditions, covenants, and
representations and warranties that are customary and typical for a transaction
of this nature.  The acquisition of the Property remains subject to closing
conditions, including approval of the transaction by the Board of Directors of
the parent company of the Seller, an estoppel certificate and release from the
Ground Lessor and, with respect to the Company’s obligation to purchase the
Halsey Property, the waiver of a tenant’s right of first refusal with respect to
such property.  The Company has paid to the Seller an earnest money deposit of
$1,000,000, which is nonrefundable except under certain circumstances, such as
if the transaction fails to close due to a Seller default under the Purchase
Agreement or failure of a condition precedent to the Company’s obligation to
close.
 
A copy of the Purchase Agreement will be filed as an exhibit to the Company’s
Form 10-K filed for the period ending December 31, 2010.
 
Forward-Looking Statements.
 
This Current Report on Form 8-K includes forward-looking statements within the
meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended.  The Company has
based these forward-looking statements on the current expectations and
projections of the Company about future events.  These forward-looking
statements are subject to known and unknown risks, uncertainties and assumptions
about us that may cause the Company’s actual results, levels of activity,
performance or achievements to be materially different from any future results,
levels of activity, performance or achievements expressed or implied by such
forward-looking statements. In some cases, you can identify forward-looking
statements by terminology such as “may,” “should,” “could,” “would,” “expect,”
“plan,” “anticipate,” “believe,” “estimate,” “continue,” or the negative of such
terms or other similar expressions.  Factors that might cause or contribute to
such a discrepancy include, but are not limited to, those described in the
Company’s other SEC filings.
 

 
 
2 - Exhibit U

--------------------------------------------------------------------------------

 



SIGNATURES
 
Pursuant to the requirements of the Securities Exchange Act of 1934, the
Registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.
 
RETAIL OPPORTUNITY INVESTMENTS CORP.
 
 
 

 Dated:  November [•], 2010      RETAIL OPPORTUNITY INVESTMENTS CORP.          
   By:  /s/ John B. Roche       John B. Roche      
Chief Financial Officer

 

 
 
 
 
3 - Exhibit U

--------------------------------------------------------------------------------

 

SCHEDULE 1.7


OTHER AGREEMENTS


None



 
 
1 - Exhibit U

--------------------------------------------------------------------------------

 

SCHEDULE 9.3.1


PRE-APPROVED NEW LEASES


Halsey Crossing
Dollar Tree
Sun Tans
Joy Teriyaki
McCoy Christmas Tree Lot


Division Crossing
Postal Annex
Weight Watchers
McCoy Christmas Tree Lot



 
 
1 - Schedule 1.7

--------------------------------------------------------------------------------

 
